--------------------------------------------------------------------------------

Exhibit 10.4


 
SECURITIES PURCHASE AGREEMENT
 
by and between
 
META FINANCIAL GROUP, INC.
 
and
 
 
HAWK RIDGE MASTER FUND LP
 
June 29, 2015
 



 

--------------------------------------------------------------------------------

TABLE OF CONTENTS



     
Page
       
1.
 
PURCHASE AND SALE OF COMMON STOCK
1
 
(a)
Shares of Common Stock
1
 
(b)
Closing
1
 
(c)
Purchase Price
2
 
(d)
Form of Payment
2
       
2.
 
BUYER’S REPRESENTATIONS AND WARRANTIES
2
         
(a)
Organization; Authority
2
 
(b)
No Public Sale or Distribution
2
 
(c)
Accredited Investor Status; Sophistication
2
 
(d)
Reliance on Exemptions
3
 
(e)
Certain Securities Transactions
3
 
(f)
Information
3
 
(g)
No Governmental Review
3
 
(h)
Transfer or Resale
4
 
(i)
Legends
4
 
(j)
No Conflicts
5
 
(k)
Bank Regulatory Agencies
5
 
(l)
Status of the Buyer
6
 
(m)
Stock Ownership
6
 
(n)
Residency
6
 
(o)
No Broker
6
       
3.
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
6
         
(a)
Organization and Qualification
7
 
(b)
Status of Company and Subsidiaries
7
 
(c)
Authorization; Enforcement; Validity
7
 
(d)
Issuance of Shares; No Restrictions on Transfer
8
 
(e)
No Conflicts
8
 
(f)
Consents
8
 
(g)
No General Solicitation; Placement Agent’s Fees
9
 
(h)
No Registration Due to Integrated Offering
9
 
(i)
Application of Takeover and Other Protections; Rights Agreement
9
 
(j)
SEC Documents; Financial Statements
9
 
(k)
Accuracy of Information
10
 
(l)
Absence of Certain Changes.
10
 
(m)
No Undisclosed Liabilities
11
 
(n)
Conduct of Business; Regulatory Permits
12
 
(o)
Investment Company Status
12

 
i

--------------------------------------------------------------------------------

 
(p)
Transactions With Affiliates
12
 
(q)
Agreements with Regulatory Agencies
13
 
(r)
Equity Capitalization
13
 
(s)
Subsidiaries
14
 
(t)
Absence of Litigation
15
 
(u)
Properties and Leases
15
 
(v)
Insurance
15
 
(w)
Tax Status
15
 
(x)
Manipulation of Price
16
 
(y)
Shell Company Status
16
 
(z)
U.S. Real Property Holding Corporation Status
16
 
(aa)
Allowance for Possible Loan Losses
16
 
(bb)
Intellectual Property
16
 
(cc)
No Disqualification Events
16
       
4.
 
COVENANTS.
17
         
(a)
Form D and Blue Sky
17
 
(b)
Reports
17
 
(c)
Listing
17
 
(d)
Conduct of the Business
18
 
(e)
Access to Information
18
 
(f)
Efforts to Consummate Transaction; Cooperation
18
 
(g)
NASDAQ Stock Issuance Notice
19
 
(h)
Expenses
19
 
(i)
Pledge of Shares
19
 
(j)
Disclosure of Transactions and Other Material Information
19
 
(k)
Certain Future Actions.
20
 
(l)
Standstill
22
 
(m)
Stock Certificates
23
 
(n)
Disclosure Letter Updates
23
 
(o)
Disqualification Events
24
 
(p)
Use of Proceeds
24
       
5.
 
CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL
24
       
6.
 
CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE
25
       
7.
 
SURVIVAL AND INDEMNIFICATION
27
         
(a)
Survival
27
 
(b)
Indemnification
27
 
(c)
Procedure
28
 
(d)
Reimbursement
29
       
8.
 
TERMINATION
29
         
(a)
Termination by Mutual Agreement
29
 
(b)
Termination for Failure to Close
29

 
ii

--------------------------------------------------------------------------------

 
(c)
Termination for Breach
29
 
(d)
Effects of Termination
29
       
9.
 
MISCELLANEOUS
30
         
(a)
Definitions
30
 
(b)
Governing Law; Jurisdiction; Jury Trial
36
 
(c)
Counterparts
36
 
(d)
Headings
36
 
(e)
Severability
36
 
(f)
Entire Agreement; Amendments
37
 
(g)
Notices
37
 
(h)
Successors and Assigns
38
 
(i)
No Third Party Beneficiaries
38
 
(j)
Further Assurances
38
 
(k)
No Strict Construction
38
 
(l)
Remedies
38
 
(m)
Acknowledgment Regarding Buyer’s Shares
38
 
(n)
Buyer’s Acknowledgments Regarding Other Private Placements
38
 
(o)
Interpretive Matters
39



Schedules


Schedule 9(a)     Knowledge of the Company


Disclosure Letter


Exhibits


Exhibit A    Form of Registration Rights Agreement
 
iii

--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT


SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of June 29, 2015, by
and between Meta Financial Group, Inc., a Delaware corporation, with
headquarters located at 5501 South Broadband Lane, Sioux Falls, South Dakota
57108 (the “Company”), and Hawk Ridge Master Fund LP, a Delaware limited
partnership (the “Buyer”). Certain defined terms used herein are listed in
Section 9(a).


WHEREAS:


A.            Each of the Company and the Buyer is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”),
and Rule 506 of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the 1933 Act.


B.            The Buyer wishes to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement, certain shares of common
stock, par value $0.01, of the Company (the “Common Stock”).


C.            Contemporaneously with and as a condition to the Closing, the
Company and the Buyer will enter into a Registration Rights Agreement pursuant
to the terms of which the Company shall file a registration statement with
respect to the resale of the shares of Common Stock purchased by the Buyer
hereunder.


D.            The Company desires to issue and sell additional shares of Common
Stock pursuant to one or more other private placements with Other Investors,
which sales are intended to close simultaneously with the Closing hereunder or
at such other times as the parties thereto shall agree (the “Other Private
Placements”).


E.            The Company’s Board of Directors has approved the transactions
contemplated by this Agreement and the Other Private Placements.


NOW, THEREFORE, the Company and the Buyer hereby agree as follows:


1.                   PURCHASE AND SALE OF COMMON STOCK.


(a)          Shares of Common Stock. Subject to the satisfaction (or waiver) of
the conditions set forth in Sections 5 and 6 below, the Company shall issue and
sell to the Buyer, and the Buyer agrees to purchase from the Company, on the
Closing Date, 93,809 shares of Common Stock (the number of shares of Common
Stock so purchased by the Buyer is referred to herein as the “Shares”).


(b)          Closing. The closing (the “Closing”) of the purchase of the Shares
by the Buyer shall occur at the offices of Katten Muchin Rosenman LLP, 525 W.
Monroe Street, Chicago, IL 60661. The date and time of the Closing (the “Closing
Date”) shall be substantially concurrently with the consummation of the
Acquisition, subject to the satisfaction or waiver (to the extent permitted by
applicable law) of the conditions to the Closing set forth in Sections 5 and 6
below by the parties hereto (other than those conditions required to be
satisfied on the Closing Date, in which case such conditions shall have been so
satisfied or waived as of the Closing Date) or such other date and time as is
mutually agreed to by the Company and the Buyer.
 

--------------------------------------------------------------------------------

(c)          Purchase Price. The aggregate purchase price for all the Shares to
be purchased by the Buyer (the “Purchase Price”) shall be an amount equal to
$4,000,015.76.


(d)          Form of Payment. On the Closing Date, (i) the Buyer shall pay the
Purchase Price to the Company for the Shares to be issued and sold to the Buyer
at the Closing, by wire transfer of immediately available funds in accordance
with the Company’s written wire instructions which shall be given to the Buyer
in writing not later than one (1) day prior to the Closing Date, and (ii) the
Company shall instruct its transfer agent, Computershare Trust Company, N.A.
(the “Transfer Agent”), to issue and deliver to the Buyer the Shares in a single
stock certificate, free and clear of all restrictive legends (except as
expressly provided in Section 2(i) hereof), evidencing the number of Shares
being purchased by the Buyer.


2.                  BUYER’S REPRESENTATIONS AND WARRANTIES. As of the date
hereof, and as of the Closing Date, the Buyer represents and warrants that:


(a)          Organization; Authority. The Buyer is a limited partnership duly
formed, validly existing and in good standing under the laws of the jurisdiction
of its organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and each other
Transaction Document to which it is or will be a party and otherwise to carry
out its obligations hereunder and thereunder. This Agreement and each other
Transaction Document to which the Buyer is or will be a party have been, or when
executed and delivered will have been, duly authorized, executed and delivered
by the Buyer and constitute or, when executed and delivered, will constitute the
legal, valid and binding obligations of the Buyer, enforceable against the Buyer
in accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar Laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.


(b)          No Public Sale or Distribution. The Buyer is acquiring the Shares
for its own account and not with a view towards, or for resale in connection
with, the public sale or distribution thereof, except pursuant to sales
registered or exempt from the registration requirements under the 1933 Act;
provided, however, that by making the representations herein, the Buyer does not
agree to hold any of the Shares for any minimum or other specific term and
reserves the right to dispose of the Shares at any time in accordance with or
pursuant to a registration statement or an exemption from the registration
requirements under the 1933 Act. The Buyer does not presently have any agreement
or understanding, directly or indirectly, with any Person to resell or
distribute any of the Shares in violation of the 1933 Act.


(c)          Accredited Investor Status; Sophistication.


(i)            The Buyer is an “accredited investor” as that term is defined in
Rule 501(a) of Regulation D.
 
2

--------------------------------------------------------------------------------

(ii)            The Buyer has, by reason of its business and financial
experience, such knowledge, sophistication and experience in financial and
business matters and in making investment decisions of the type contemplated
hereby that it is capable of (A) evaluating the merits and risks of an
investment in the Shares and making an informed investment decision, (B)
protecting its own interests (financially or otherwise), and (C) bearing the
economic risk of such investment for an indefinite period of time.


(d)          Reliance on Exemptions. The Buyer understands that the Shares are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of the Buyer
to acquire the Shares.


(e)          Certain Securities Transactions. During the period (the
“Pre-Announcement Period”) beginning with the date on which the Buyer commenced
discussions with the Company in respect of the transactions contemplated hereby
and ending on the date of the Pre-Closing 8-K filing (as defined below), neither
the Buyer nor any Affiliate controlled by the Buyer, nor to the knowledge of the
Buyer any Affiliate controlling the Buyer or under common control with the
Buyer, has entered, or will enter, into any transaction in respect of or
involving the Common Stock or any Convertible Securities or Options, including
any purchase or sale, derivative or hedging transaction, other than the
transactions contemplated by this Agreement. Without limiting the foregoing,
during the Pre-Announcement Period, the Buyer has not and will not engage in any
transaction constituting a “short sale” (as defined in Rule 200 of Regulation
SHO under the Securities Exchange Act of 1934, as amended (the “1934 Act”)) of
shares of Common Stock or establish an open “put equivalent position” (within
the meaning of Rule 16a-1(h) under the 1934 Act) with respect to the Common
Stock.


(f)          Information. The Buyer and its advisors, if any, have received all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Shares which have been requested
by the Buyer. The Buyer and its advisors, if any, have been afforded the
opportunity to ask questions of, and have received answers from, the Company
regarding the Company and the transactions contemplated hereby. Neither such
inquiries nor any other due diligence investigations conducted by the Buyer or
its advisors or representatives, nor any other statement made by Buyer in this
Section 2, shall modify, amend or affect the Company’s representations and
warranties contained herein or the Buyer’s right to rely thereon. The Buyer
understands that its investment in the Shares involves a high degree of risk.
The Buyer has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision with respect to its
acquisition of the Shares.


(g)          No Governmental Review. The Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.
 
3

--------------------------------------------------------------------------------

(h)          Transfer or Resale. The Buyer understands that:


(i)             the Shares have not been and, except as provided in the
Registration Rights Agreement, are not being registered under the 1933 Act or
any state securities Laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder and sold, assigned or
transferred pursuant to an effective registration statement, (B) the Buyer shall
have delivered to the Company an opinion of counsel reasonably acceptable to the
Company, which opinion shall be in a form reasonably acceptable to the Company
and the transfer agent for the Common Stock, to the effect that such Shares to
be sold, assigned or transferred have been or are being sold, assigned or
transferred pursuant to an exemption from such registration, or (C) the Buyer
provides the Company with reasonable assurance, and certifications to the
effect, that (I) such Shares have been or are being sold, assigned or
transferred pursuant to Rule 144 promulgated under the 1933 Act (or a successor
rule thereto) (“Rule 144”) or Rule 144A promulgated under the 1933 Act (or
successor rule thereto) (“Rule 144A”) or (II) the Buyer is not an Affiliate of
the Company and the Shares can then be sold by the Buyer pursuant to Rule 144
without any restrictions or limitations thereunder and without compliance with
the current public information requirement thereof;


(ii)            any sale of the Shares made in reliance on Rule 144 or Rule 144A
shall be made in accordance with the terms of Rule 144 or Rule 144A, as
applicable, and, further, if Rule 144 or Rule 144A is not applicable, any resale
of the Shares under circumstances in which the seller (or the Person through
whom the sale is made) may be deemed to be an underwriter (as that term is
defined in the 1933 Act) may require compliance with some other exemption under
the 1933 Act or the rules and regulations of the SEC thereunder; and


(iii)            except as set forth in the Registration Rights Agreement,
neither the Company nor any other Person is under any obligation to register the
Shares under the 1933 Act or any state securities Laws or to comply with the
terms and conditions of any exemption thereunder.


The Shares may be pledged in connection with a bona fide margin account or other
loan or financing arrangement secured by the Shares and such pledge of Shares
shall not be deemed to be a transfer, sale or assignment of the Shares
hereunder, and, except as required by applicable Law, the Buyer shall not be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement, including this Section 2(h),
in connection with such a pledge.


(i)          Legends. The Buyer understands that the stock certificates
representing the Shares, except as set forth below, shall bear any legend as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates in violation of the restrictions on
transfer set forth herein):


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE 1933 ACT OR (B) AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY, IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE
COMPANY AND THE TRANSFER AGENT FOR THE COMPANY’S COMMON STOCK, THAT REGISTRATION
IS NOT REQUIRED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR (II)
UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING
THE FOREGOING, THE SECURITIES MAY BE PLEDGED PURSUANT TO AN AVAILABLE EXEMPTION
FROM REGISTRATION UNDER THE 1933 ACT.
 
4

--------------------------------------------------------------------------------

The legend set forth above shall be removed and the Company shall issue one or
more certificates without such legend to the holder of the Shares upon which it
is stamped, unless otherwise required by state securities Laws, if (i) such
Shares are registered for resale and shall be resold pursuant to an effective
registration statement under the 1933 Act, (ii) the Buyer shall have delivered
to the Company an opinion of counsel reasonably acceptable to the Company, which
opinion shall be in a form reasonably acceptable to the Company and the transfer
agent for the Common Stock, to the effect that such Shares may be freely sold
without restriction or limitation without registration under the 1933 Act, or
(iii) such holder provides the Company with reasonable assurance, and
certification to the effect, that (A) the Shares have been or are being sold,
assigned or transferred pursuant to Rule 144 or Rule 144A or (B) such holder is
not an Affiliate of the Company and the Shares can be sold by such holder
pursuant to Rule 144 without any restrictions or limitations under Rule 144 and
without compliance with the current public information requirement thereof.


(j)          No Conflicts. The execution, delivery and performance by the Buyer
of this Agreement and the other Transaction Documents to which it is or will be
a party and the consummation by the Buyer of the transactions contemplated
hereby and thereby, will not (i) result in a violation of the organizational or
formation documents of the Buyer, (ii) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Buyer is a
party, or (iii) result in a violation of any Law (including federal and state
securities Laws) applicable to the Buyer, except in the case of clauses (ii) and
(iii) above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Buyer to perform its obligations hereunder.


(k)          Bank Regulatory Agencies. Neither the Buyer nor its Affiliates is
required to obtain any consent, authorization or order of, or make any filing or
registration with, any bank regulatory authority or agency, including, but not
limited to, the Federal Reserve, in order for the Buyer to execute or deliver
this Agreement or any of the other Transaction Documents to which it is or will
be a party or perform any of its obligations under or as contemplated by this
Agreement or any of the other Transaction Documents to which it is or will be a
party in accordance with the terms hereof or thereof. Without limiting the
generality of the foregoing sentence, the Buyer is not in “control” (rebuttably
or otherwise, as such term is used in 12 C.F.R. Part 238) and has not acted in
concert, and is not “acting in concert” within the meaning of 12 C.F.R.
§238.31(b)(2) or (d), with any Person (including any of its Affiliates) to
knowingly participate in joint activity or parallel action towards a common goal
of acquiring control of the Company, whether or not pursuant to an express
agreement, such that it would result in the Buyer or any of its Affiliates to be
determined by the Federal Reserve (A) to have the power, directly or indirectly,
to exercise a controlling influence over, or direct, the management or policies
of the Company or any Subsidiary, (B) to have acquired, or to be attempting to
acquire, control (rebuttably or otherwise, as such term is used in 12 C.F.R.
Part 238) of the Company or any Subsidiary, or otherwise be required to register
as a savings and loan holding company, as such term is defined in 12 C.F.R. §
238.2(m), (C) to be an “affiliate” (as defined under 12 C.F.R. § 238.2(a)) of
any Subsidiary, such that any transactions between the Buyer and such Subsidiary
would be subject to compliance with §§ 23A and 23B of the Federal Reserve Act or
Regulation W, 12 C.F.R. Part 223, or (D) to be an “insider” (as defined in 12
C.F.R. § 215.2) of the Company or any Subsidiary such that any transactions
between the Buyer and its Affiliates, on the one hand, and the Company and such
Subsidiary, on the other, would be subject to compliance with Regulation O of 12
C.F.R. § 215.
 
5

--------------------------------------------------------------------------------

(l)          Status of the Buyer. Neither the Buyer nor any of its Affiliates
shall, as a result of the Buyer entering into, or performing under, this
Agreement and the other Transaction Documents to which it is or will be a party
(A) have the power, directly or indirectly, to exercise a controlling influence
over, or direct, the management or policies of the Company or any Subsidiary,
(B) be in “control” of the Company or any Subsidiary, as such term is used in 12
C.F.R. Part 238, or otherwise be required to register as a savings and loan
holding company, as such term is defined in 12 C.F.R. § 238.2(m), or (C) be an
“affiliate” (as defined under 12 C.F.R. § 238.2(a)) of any Subsidiary, such that
any transactions between the Buyer and such Subsidiary would be subject to
compliance with §§ 23A and 23B of the Federal Reserve Act or Regulation W, 12
C.F.R. Part 223.


(m)          Stock Ownership. Neither the Buyer nor any of its Affiliates own
beneficially or of record any Common Stock or other securities of the Company
other than (i) in the case of the Buyer, as of the Closing Date, the Shares
purchased by it pursuant to this Agreement, and (ii) in the case of any such
Affiliate, shares of capital stock of the Company that are held through the
mutual fund holdings of such Affiliate.


(n)          Residency. The Buyer is formed in the State of Delaware and its
principal place of business is located in the State of California.


(o)          No Broker. The Buyer has not engaged any broker or other similar
agent in connection with its purchase of the Shares.


3.                   REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company
represents and warrants to the Buyer as of the date hereof and as of the Closing
Date that, except as otherwise disclosed or incorporated by reference and
readily apparent in: (i) the Company’s Annual Report on Form 10-K for the fiscal
year ended September 30, 2014, or any of its other reports and forms filed with
or furnished to the SEC under Section 12, 13, 14 or 15(d) of the 1934 Act after
September 30, 2014 and publicly available before the date of this Agreement and,
solely with respect to the representations and warranties made by the Company in
this Agreement as of the Closing Date, all such other reports and forms filed or
furnished by the Company with the SEC under the 1934 Act after the date of this
Agreement and publicly available before the Closing Date (in each case including
any amendments or supplements thereto, but excluding risk factors and/or any
other disclosures of risks included in any forward-looking statement disclaimers
or other statements that are similarly nonspecific and are predictive and
forward-looking in nature); or (ii) the disclosure letter dated as of the date
hereof separately provided to the Buyer in connection with, and containing
qualifications or information with respect to the provisions of, this Agreement
and, with respect to the representations and warranties made by the Company in
this Agreement as of the Closing Date, as set forth in any disclosure letter
delivered to the Buyer prior to the Closing Date pursuant to Section 4(n) hereof
solely for purposes of the representations and warranties made by the Company in
this Agreement as of the Closing Date (such disclosure letter, and, as
applicable, as supplemented by the disclosure schedules delivered pursuant to
Section 4(n) hereof, the “Disclosure Letter”), it being agreed that a disclosure
set forth on any particular Schedule of the Disclosure Letter shall constitute
disclosure on each other Schedule thereof provided it is readily apparent that
the information so disclosed on the first Schedule shall apply to such other
Schedule or the representation and warranty as to which such Schedule relates.
 
6

--------------------------------------------------------------------------------

(a)          Organization and Qualification. The Company and the Subsidiaries
other than MetaBank are entities duly organized and validly existing and in good
standing, and MetaBank is duly organized and validly existing, under the Laws of
the jurisdiction in which they are formed, and have the requisite power and
authorization to own their properties and to carry on their business as now
being conducted. Each of the Company and the Subsidiaries is duly qualified as a
foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect.


(b)          Status of Company and Subsidiaries. The Company is a savings and
loan holding company under the Home Owners’ Loan Act of 1933, as amended
(“HOLA”), regulated and supervised primarily by the Board of Governors of the
Federal Reserve System (the “Federal Reserve”). MetaBank is a federally
chartered stock savings bank duly organized and validly existing under HOLA and
regulated and supervised primarily by the Office of the Comptroller of the
Currency (the “OCC”). The deposit accounts of MetaBank are insured up to
applicable limits by the Deposit Insurance Fund, which is administered by the
Federal Deposit Insurance Corporation (the “FDIC”), and no proceedings for the
termination or revocation of such insurance are pending or, to the Knowledge of
the Company, threatened. The federal stock savings bank charter of MetaBank
complies in all material respects with applicable Law. MetaBank is considered
“well capitalized” under the prompt corrective action provisions of the Federal
Deposit Insurance Act (12 U.S.C. § 1831o and 12 C.F.R. Part 565).


(c)          Authorization; Enforcement; Validity. The Company has the requisite
power and authority to enter into and perform its obligations under the
Transaction Documents and to issue the Shares in accordance with the terms
hereof. The execution and delivery by the Company of this Agreement and the
other Transaction Documents by the Company and the consummation by the Company
of the transactions contemplated hereby and thereby, including the issuance of
the Shares, have been duly authorized by the Company’s board of directors (the
“Board of Directors”). No further corporate consent or authorization is required
by the Company, the Board of Directors or the Company’s stockholders in
connection with the execution and delivery by the Company of this Agreement or
any of the other Transaction Documents and the performance of the Company’s
obligations hereunder and thereunder, including the issuance of the Shares. This
Agreement has been, and when executed and delivered by the Company at the
Closing, each other Transaction Document will be, duly executed and delivered by
the Company and constitute (or when executed and delivered will constitute) the
legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar Laws relating to,
or affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
7

--------------------------------------------------------------------------------

(d)          Issuance of Shares; No Restrictions on Transfer. Upon the issuance
of and payment for the Shares in accordance with this Agreement, such Shares
will be validly issued, fully paid and nonassessable, and free and clear of all
liens and/or restrictions on transfer (other than restrictions on transfer
provided for by applicable federal and state securities Laws or expressly
provided for herein) and will not be subject to preemptive rights of any other
stockholder of the Company. Subject to the accuracy of the representations and
warranties of the Buyer in this Agreement, the offer and sale by the Company of
the Shares to the Buyer hereunder will be exempt from registration under the
1933 Act.


(e)          No Conflicts. Except as set forth on Schedule 3(e) of the
Disclosure Letter, the execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby (including the issuance of the Shares) will not (i) violate the
Certificate of Incorporation or the Bylaws, (ii) violate, conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of the Subsidiaries is a party, (iii)
assuming the filing of a Form D and state securities Law filings, and such
filings or notices as are required by the Principal Market (or the rules and
regulations thereof), result in a violation of any Law, or rules and regulations
of the Principal Market, applicable to the Company or any of the Subsidiaries or
by which any property or asset of the Company or any of the Subsidiaries is
bound or affected or (iv) result in or require the creation or imposition of any
lien upon or with respect to any of the properties or assets of the Company or
any of the Subsidiaries, except in the case of clauses (ii) and (iv), as would
not reasonably be expected to have a Material Adverse Effect.


(f)          Consents. Neither the Company nor any of the Subsidiaries is
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency (including the OCC or the
Federal Reserve), or any regulatory or self‑regulatory agency (including the
Principal Market) or any other Person in order for the Company to execute,
deliver or perform any of its obligations under or contemplated by this
Agreement in accordance with the terms hereof, other than (i) the filing with
the SEC of a Form D and any the filings contemplated by Section 4(j), (ii) any
other filings as may be required by any state securities agencies, and (iii)
such filings as are required by the Principal Market (or the rules and
regulations thereof).
 
8

--------------------------------------------------------------------------------

(g)          No General Solicitation; Placement Agent’s Fees. None the Company
or any of the Subsidiaries or any of their Affiliates, nor any Person acting on
its or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Shares. The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commissions (other
than for Persons engaged by or on behalf of the Buyer or any of the Other
Investors) relating to or arising out of the transactions contemplated hereby.
The Company shall pay, and hold the Buyer harmless against, any liability, loss
or expense (including, without limitation, reasonable attorney’s fees and
out-of-pocket expenses) arising in connection with any fee claimed by any
placement agent, financial advisor or broker claiming to have been engaged by
the Company, or to otherwise have been acting on the Company’s behalf, in
connection with the transactions contemplated hereby. Neither the Company nor
any of the Subsidiaries has engaged any placement agent or other similar agent
in connection with the sale of the Shares.


(h)          No Registration Due to Integrated Offering. None of the Company,
the Subsidiaries, any of the Affiliates of the Company, and any Person acting on
their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would require registration of the offer or sale to the Buyer of any of the
Shares under the 1933 Act. None of the Company or the Subsidiaries or any Person
acting on their behalf will take any action or steps referred to in the
preceding sentence that would require registration of the offer or sale to the
Buyer of any of the Shares under the 1933 Act (except as contemplated by the
Registration Rights Agreement).


(i)          Application of Takeover and Other Protections; Rights Agreement.
The Company and its Board of Directors have taken all necessary action, if any,
in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Certificate of Incorporation
or any certificates of designations or the Laws of the jurisdiction of its
formation or incorporation which is or could become applicable to the Buyer as a
result of the transactions contemplated by this Agreement, including the
Company’s issuance of the Shares and the Buyer’s ownership of the Shares.


(j)          SEC Documents; Financial Statements.


(i)            Except as set forth on Schedule 3(j)(i) of the Disclosure Letter,
since September 30, 2014, the Company has timely filed with or furnished to the
SEC all forms, reports, schedules, statements, certificates and other documents
required to be filed by it with or furnished by it to the SEC pursuant to the
reporting requirements of the 1934 Act (all of the foregoing filed or furnished
since September 30, 2014 and prior to the date hereof being hereinafter referred
to as the “SEC Documents”). As of their respective dates, the SEC Documents
complied in all material respects with the requirements of the 1934 Act, and the
rules and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with or
furnished to the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. There are no outstanding unresolved
written comments from the SEC with respect to any SEC Document.
 
9

--------------------------------------------------------------------------------

(ii)            As of their respective dates, the consolidated financial
statements of the Company and the Subsidiaries included in the SEC Documents
complied as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto as in effect as of the time of filing. Such financial statements (A)
have been prepared from, and are in accordance in all material respects with,
the books and records of the Company and the Subsidiaries, (B) have been
prepared in accordance with GAAP, consistently applied, during the periods
involved (except (1) as may be otherwise indicated in such financial statements
or the notes thereto, or (2) in the case of unaudited interim statements, to the
extent they may exclude footnotes or may be condensed or summary statements),
and (C) fairly present in all material respects the financial position of the
Company as of the dates thereof and the results of its operations, changes in
stockholders’ equity and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end adjustments). Since the date of
the most recent balance sheet included in the SEC Documents, the Company has not
effected any change in any method of accounting or accounting practice, except
for any such change required because of a concurrent change in GAAP, nor has it
been advised by its independent registered accounting firm or any Governmental
Entity that any such change in method of accounting or accounting practice is
appropriate.


(iii)            Solely to the extent that the Sarbanes-Oxley Act of 2002, as
amended, and the rules and regulations promulgated by the SEC and the Principal
Market thereunder (collectively, the “Sarbanes-Oxley Act”) have been applicable
to the Company, the Company is in compliance in all material respects with any
provision of the Sarbanes-Oxley Act applicable to the Company.


(k)           Accuracy of Information. All factual information, taken as a
whole, furnished by or on behalf of the Company in writing to the Buyer on or
prior to the date of this Agreement for purposes of this Agreement and all other
such factual information, taken as a whole, furnished by the Company on behalf
of itself and the Subsidiaries in writing to the Buyer pursuant to the terms of
this Agreement does not, when taken together with the SEC Documents, contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading; provided, however, that with respect
to any projected financial information or forward-looking statements, business
assumptions, strategic plans or similar information, the Company represents only
that such information was prepared in good faith based upon assumptions, and
subject to such qualifications, believed to be reasonable at the time. The
Company understands and confirms that the Buyer will rely on the representations
and warranties contained in this Section 3 in effecting transactions in
securities of the Company.


(l)             Absence of Certain Changes.
 
 (i)          Except as disclosed in Schedule 3(l)(i) of the Disclosure Letter
or in the SEC Documents, since September 30, 2014, no event or events have
occurred that, individually or in the aggregate, has had, or would reasonably be
expected to have, a Material Adverse Effect.
 
10

--------------------------------------------------------------------------------

(ii)            Except as set forth in Schedule 3(l)(ii) of the Disclosure
Letter or in the SEC Documents, since September 30, 2014, each of the Company
and each Subsidiary has conducted its business in the ordinary course of
business consistent with past practice, and during such period neither the
Company nor any Subsidiary has:


(A)            issued any note, bond, or other debt security or created,
incurred, assumed, or guaranteed any Indebtedness for borrowed money or
capitalized lease obligation, individually or in the aggregate, in excess of
$250,000;


(B)            (x) acquired any other Person (or any significant business,
portion or division thereof), whether by merger, consolidation or reorganization
or by purchase of such Person’s assets or capital stock or otherwise and/or (y)
terminated and/or made material modifications to any material provisions of any
agreements evidencing or relating to the transactions described in the preceding
clause (x);


(C)            incurred any material loss except for losses adequately provided
for on the Company’s most recent balance sheet included in the SEC Documents and
expenses associated with this transaction;


(D)            in the case of the Company, declared or paid any dividends;


(E)            sold any material assets outside the ordinary course of business;


(F)            experienced any material change in asset concentrations as to
customers or industries or in the nature and source of its liabilities or in the
mix of interest-bearing versus noninterest-bearing deposits such that any such
material change has had, or can reasonably be anticipated to have, a Material
Adverse Effect; or


(G)            committed to any of the foregoing.


(iii)            Neither the Company nor any of the Subsidiaries has taken any
steps to seek protection pursuant to any bankruptcy Law nor does the Company
have any Knowledge or reason to believe that its creditors intend to initiate
involuntary bankruptcy proceedings or any actual Knowledge of any fact that
would reasonably lead a creditor to do so. The Company and the Subsidiaries,
individually and on a consolidated basis, are not as of the date hereof, and
after giving effect to the transactions contemplated hereby to occur at the
Closing will not be, Insolvent.


(m)          No Undisclosed Liabilities. Neither the Company nor any of the
Subsidiaries is subject to any liabilities or obligations of any nature
(absolute, accrued, contingent or otherwise) which are not properly reflected or
reserved against in the Company’s financial statements included in the SEC
Documents to the extent required to be so reflected or reserved against in
accordance with generally accepted accounting principles in the United States
except for, since the date of the most recent balance sheet included in the SEC
Documents, liabilities or obligations (i) that are listed or disclosed in
Schedule 3(m) included in the Disclosure Letter, (ii) arising in the ordinary
course of business consistent with past practices, (iii) incurred under this
Agreement or the securities purchase agreements entered into with Other
Investors in connection with the Other Private Placements or in connection with
the transactions contemplated hereby or thereby, or (iv) that have not had, and
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.
 
11

--------------------------------------------------------------------------------

(n)          Conduct of Business; Regulatory Permits.


(i)            The Company is not in violation of any term of its Certificate of
Incorporation, any certificate of designation, preferences or rights of any
outstanding series of its preferred stock or its Bylaws. No Subsidiary is in
violation of any term of its certification of incorporation or bank charter (as
the case may be), any certificate of designation, preferences or rights of any
outstanding series of its preferred stock or its bylaws (as amended, if at all).


(ii)            The Company is not in violation in any material respect of any
of the rules, regulations or requirements of the Principal Market and has no
Knowledge of any facts or circumstances that would reasonably lead to delisting
or suspension of the Common Stock by the Principal Market in the foreseeable
future. Since September 30, 2014, (A) the Common Stock has been listed on the
Principal Market, (B) trading in the Common Stock has not been suspended by the
SEC or the Principal Market (other than pursuant to ordinary marketwide circuit
breakers and excluding ordinary temporary suspensions in connection with
announcements of material Company news) and (C) the Company has received no
communication, written or oral, from the SEC or the Principal Market regarding
the suspension or delisting of the Common Stock from the Principal Market.


(iii)            The Company and the Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate regulatory authorities
necessary for them to own or lease their properties and assets and to conduct
their respective businesses as presently conducted, except where the failure to
possess such certificates, authorizations or permits has not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and neither the Company nor any such Subsidiary has received any
written notice of proceedings relating to the revocation or modification of any
such certificate, authorization or permit. The Company and the Subsidiaries have
complied with and are not in default or violation in any respect of any Law,
policy or guideline of any Governmental Entity, other than such defaults or
violations that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. To the Knowledge of the
Company, neither the Company nor any of the Subsidiaries is under investigation
with respect to, or has been threatened to be charged with or given notice of,
any violation of any Law, policy or guideline of any Governmental Entity, other
than such investigations or violations that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.


(o)          Investment Company Status. The Company is not, and upon
consummation of the sale of the Shares will not be, an “investment company”, or
an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.


(p)          Transactions With Affiliates. Except as set forth in the SEC
Documents and other than the outstanding stock options and/or unvested
restricted stock disclosed on Schedule 3(p) of the Disclosure Letter, none of
the officers, directors or employees of the Company or any of the Subsidiaries,
or any of their respective Family Members, is presently a party to any
transaction with the Company or any of the Subsidiaries (other than for services
as employees, officers, directors or consultants), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from, any such officer, director, employee or Family
Member, or, to the Knowledge of the Company, any corporation, partnership, trust
or other entity in which any such officer, director, employee or Family Member
has a substantial interest or is an officer, director, trustee or partner.
 
12

--------------------------------------------------------------------------------

(q)          Agreements with Regulatory Agencies. Except as set forth on
Schedule 3(q) of the Disclosure Letter:


(i)            Since September 30, 2014, neither the Company nor any of the
Subsidiaries is or has been subject to any cease and desist order, consent
order, assistance agreement, capital directive, supervisory agreement or other
formal agreement or memorandum of understanding with, or a party to any
commitment letter or similar undertaking to, or is subject to any formal or
informal order or directive by, or is a recipient of any supervisory letter from
any Governmental Entity which places any restriction on the business of the
Company or any Subsidiary (each, a “Regulatory Agreement”).


(ii)            Since September 30, 2014, neither the Company nor any Subsidiary
(A) has been advised by any Governmental Entity that it is contemplating issuing
or requesting (or is considering the appropriateness of issuing or requesting)
any Regulatory Agreement, or (B) has any obligation to submit a capital
restoration plan.


(iii)            Except for examinations conducted by a Governmental Entity in
the ordinary course of the business of the Company and each Subsidiary, to the
Knowledge of the Company, no Governmental Entity has initiated since September
30, 2014 or has pending any proceeding, enforcement action or formal
investigation into the business, disclosures or operations of the Company or any
Subsidiary.


(iv)            Since September 30, 2014, no Governmental Entity has resolved
any proceeding, enforcement action or formal investigation into the business,
disclosures or operations of the Company or any Subsidiary.


(v)            There is no unresolved violation, criticism or exception by any
Governmental Entity with respect to any report or statement relating to any
examination or inspection of the Company or any Subsidiary, except where such
violation, criticism or exceptions would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.


(vi)            Since September 30, 2014, other than in the ordinary course of
the Company’s business, there have been no formal inquiries by, or disagreements
or disputes with, any Governmental Entity with respect to the business,
operations, policies or procedures of the Company or any Subsidiary.


(r)          Equity Capitalization. As of the date hereof, the authorized
capital stock of the Company consists of (i) 10,000,000 shares of Common Stock,
par value $.01 per share, of which as of the date of this Agreement, 6,965,129
are issued and 6,944,879 are outstanding and 800,369 shares are reserved for
issuance pursuant to securities outstanding as of the date of this Agreement and
exercisable or exchangeable for, or convertible into, shares of Common Stock,
and (ii) 800,000 shares of preferred stock, par value $.01 per share, of which
as of the date of this Agreement none are issued and outstanding. All of such
outstanding and reserved shares have been, or upon issuance will be, validly
issued and fully paid and nonassessable. Except for any shares to be issued in
connection with the Acquisition, the Transaction Documents, or as disclosed in
Schedule 3(r) of the Disclosure Letter: (i) none of the Company’s capital stock
is subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company; (ii) other than shares of
Common Stock issuable to the Buyer hereunder or the shares of Common Stock
issued to any Other Investor pursuant to any Other Private Placement, as of the
date hereof there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company or any of the Subsidiaries, or contracts or
arrangements by which the Company or any of the Subsidiaries is or may become
bound to issue additional capital stock of the Company or any of the
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of the Subsidiaries; (iii) except as provided in the Registration
Rights Agreement to be executed with the Buyer on the Closing Date, and except
for registration rights to be granted to any Other Investor pursuant to any
registration rights agreement entered into by the Company in connection with any
Other Private Placement, as of the date hereof there are no agreements or
arrangements under which the Company or any of the Subsidiaries remains
obligated to register the sale of any of their securities, whether presently
outstanding or securities that may be issued subsequently, under the 1933 Act;
(iv) there are no outstanding securities or instruments of the Company or any of
the Subsidiaries which contain any redemption or similar provisions, and as of
the date of this Agreement, there are no contracts, commitments or arrangements
by which the Company or any of the Subsidiaries is or may become bound to redeem
a security of the Company or any of the Subsidiaries; (v) there are no
securities or instruments of the Company containing anti-dilution or similar
provisions, other than provisions for equitable adjustments upon a stock split,
stock dividend, combination or similar recapitalizations with respect to the
Company’s capital stock; and (vi) the Company does not have any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement. To the Company’s Knowledge, no stockholder of the Company has
entered into any agreement with any other stockholder with respect to the voting
of equity securities of the Company. The Company has furnished to the Buyer
true, correct and complete copies of the Company’s Certificate of Incorporation,
as amended and as in effect on the date of this Agreement (the “Certificate of
Incorporation”), and the Company’s Bylaws, as amended and as in effect on the
date of this Agreement (the “Bylaws”).
 
13

--------------------------------------------------------------------------------

(s)          Subsidiaries. Schedule 3(s) of the Disclosure Letter sets forth a
complete and accurate list of all direct and indirect Subsidiaries as of the
date of this Agreement, showing in each case as of the date of this Agreement
(as to each such Subsidiary) the jurisdiction of its formation, and, with
respect to each non-wholly owned Subsidiary, the number of shares, membership
interests or partnership interests (as applicable) of each class of its equity
interests authorized, and the number outstanding, on the date of this Agreement
and the percentage of each such class of its equity interests owned (directly or
indirectly) by the Company, and the number of shares covered by all outstanding
options, warrants, rights of conversion or purchase and similar rights as of the
date of this Agreement. All of the outstanding equity interests in each of the
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by the Company or one or more of the Subsidiaries, free and clear of all
liens. Except as set forth in Schedule 3(s) of the Disclosure Letter, the
Company or one or more of the Subsidiaries has the unrestricted right to vote,
and (subject to limitations imposed by applicable Law) to receive dividends and
distributions on, all capital securities of the Subsidiaries as owned by the
Company or such Subsidiary.
 
14

--------------------------------------------------------------------------------

(t)          Absence of Litigation. Except as set forth in Schedule 3(t) of the
Disclosure Letter or as set forth in the SEC Documents, there is no action,
suit, proceeding, inquiry or investigation before or by the Principal Market,
any court, public board, government agency, arbiter, mediator, self-regulatory
organization or body pending or, to the Knowledge of the Company, threatened
against or affecting the Company or any of the Subsidiaries, or, to the
Company’s Knowledge, any of the Company’s or the Subsidiaries’ officers or
directors, that (i) is reasonably likely to have a Material Adverse Effect or
(ii) purports to affect the legality, validity or enforceability of this
Agreement or the consummation of the transactions contemplated by this
Agreement.


(u)          Properties and Leases. The Company and the Subsidiaries have good
and marketable title to all real properties and all other material properties
and assets that purport to be owned by them, in each case free from liens,
encumbrances, claims and defects that would affect the value thereof or
interfere with the use made or to be made thereof by them, except for such
defects in title or liens, encumbrances and claims that would not, individually
or in the aggregate, reasonably be likely to result in a Material Adverse
Effect. The Company and the Subsidiaries hold all leased real or personal
property under valid and enforceable leases with no exceptions that would
interfere with the use made or to be made thereof by them, and neither the
Company nor any of the Subsidiaries has any notice of any claim of any sort that
has been asserted by anyone adverse to the rights of the Company or any such
Subsidiary under any such leases, or affecting or questioning the rights of such
entity to the continued possession of the leased premises, except for such title
exceptions or claims that would not, individually or in the aggregate,
reasonably be likely to result in a Material Adverse Effect.


(v)          Insurance. The Company and each of the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as companies engaged in a similar business would, in
accordance with good business practice, customarily be insured.


(w)          Tax Status. (i) Each of the Company and the Subsidiaries has (A)
duly and timely filed (including pursuant to applicable extensions granted
without penalty) all material Tax Returns required to be filed by it, (B) paid
in full all Taxes due, whether or not shown as due on such Tax Returns, other
than such Taxes being contested in good faith or such Taxes the nonpayment of
which would not, individually or in the aggregate, reasonably be likely to
result in a Material Adverse Effect, and (C) made adequate provision for any
unpaid Taxes not yet due in the financial statements of the Company (in
accordance with GAAP); (ii) no material deficiencies for any Taxes have been
proposed, asserted or assessed in writing against or with respect to any Taxes
due by or Tax Returns of the Company or any of the Subsidiaries, which
deficiencies have not since been resolved, except for Taxes proposed, asserted
or assessed that are being contested in good faith by appropriate proceedings
and for which reserves adequate in accordance with GAAP have been provided in
the financial statements of the Company; and (iii) there are no material liens
for Taxes upon the assets of either the Company or its material Subsidiaries
except for statutory liens for current Taxes not yet due or liens for Taxes that
are being contested in good faith by appropriate proceedings and for which
reserves adequate in accordance with GAAP have been provided in the financial
statements of the Company.
 
15

--------------------------------------------------------------------------------

(x)          Manipulation of Price. The Company has not, and to its Knowledge no
one acting on its behalf has, taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale of any of the Shares to the Buyer
hereunder.


(y)          Shell Company Status. The Company is not, and has never been, an
issuer of the type described in paragraph (i) of Rule 144.


(z)          U.S. Real Property Holding Corporation Status. The Company is not,
nor has ever been, a U.S. real property holding corporation within the meaning
of Section 897 of the Code.


(aa)          Allowance for Possible Loan Losses. The allowance for possible
loan or credit losses (the “Allowance”) shown on the consolidated balance sheets
of each Subsidiary, as applicable, included in the most recent SEC Documents
dated prior to the date of this Agreement was, as of the dates thereof, adequate
(within the meaning of GAAP and applicable regulatory requirements or
guidelines) to provide for all known, reasonably anticipated or probable losses
relating to or inherent in the loan and lease portfolios (including accrued
interest receivables) of such Subsidiary and other extensions of credit
(including letters of credit and commitments to make loans or extend credit) by
such Subsidiary as of the date thereof; provided, however, that there can be no
assurance that future losses will not exceed the Allowance, or that additional
provisions for loan losses will not be required in future periods, and provided,
further, that it is understood that the Company’s determination of the Allowance
is subject to review by the Company’s bank regulator, which can require the
establishment of additional general or specific allowances.


(bb)          Intellectual Property. Except as would not have a Material Adverse
Effect, (i) the Company owns or has the right to use all Intellectual Property
necessary to conduct its business as currently conducted (the “Company
Intellectual Property”) and (ii) to the Company’s Knowledge, no Person is
infringing, violating or misappropriating any Company Intellectual Property.


(cc)          No Disqualification Events. None of the Company, any of its
predecessors, any director, executive officer, other officer of the Company
participating in the offering contemplated hereby, any beneficial owner (as that
term is defined in Rule 13d-3 under the 1934 Act) of 20% or more of the
Company’s outstanding voting equity securities, calculated on the basis of
voting power, any “promoter” (as that term is defined in Rule 405 under the 1933
Act) connected with the Company in any capacity at the Closing Date, any
placement agent or dealer participating in the offering of the Shares and any of
such agents’ or dealer’s directors, executive officers, other officers
participating in the offering of the Shares (each, a “Covered Person” and,
together, “Covered Persons”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the 1933 Act (a
“Disqualification Event”). The Company has exercised reasonable care to
determine (i) the identity of each person that is a Covered Person; and (ii)
whether any Covered Person is subject to a Disqualification Event. The Company
has complied, to the extent applicable, with its disclosure obligations under
Rule 506(e) under the 1933 Act. With respect to each Covered Person, the Company
has established procedures reasonably designed to ensure that the Company
receives notice from each such Covered Person of (i) any Disqualification Event
relating to that Covered Person, and (ii) any event that would, with the passage
of time, become a Disqualification Event relating to that Covered Person; in
each case occurring up to and including any Closing Date. The Company is not for
any other reason disqualified from reliance upon Rule 506 of Regulation D under
the 1933 Act for purposes of the offer and sale of the Shares.
 
16

--------------------------------------------------------------------------------

4.                   COVENANTS.


(a)          Form D and Blue Sky. The Company agrees to file a Form D with
respect to the Shares as required under Regulation D and to provide a copy
thereof to the Buyer promptly after such filing. The Company shall, on or before
the Closing Date, take such action (if any) as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Shares for sale to the Buyer at the Closing pursuant to this Agreement under
applicable securities or “Blue Sky” laws of the states of the United States (or
to obtain an exemption from such qualification), and shall provide evidence of
any such action so taken to the Buyer on or prior to the Closing Date. The
Company shall make all filings and reports relating to the offer and sale to the
Buyer of the Shares required under applicable securities or “Blue Sky” laws of
the states of the United States following the Closing Date.


(b)          Reports. For as long as the Buyer holds the Shares, the Company
shall timely file all reports required to be filed with the SEC pursuant to the
1934 Act from and after the date hereof and so long as the Company shall be
required to do so under the 1934 Act. For as long as the Buyer holds the Shares,
if the Company is not required to file reports pursuant to the 1934 Act, it will
prepare and furnish to the Buyer and make publicly available in accordance with
Rule 144(c) such information as is required for the Buyer to sell the Shares
under Rule 144.


(c)          Listing. Subject to the occurrence of the Closing, the Company
shall promptly secure the listing of all of the Shares upon the Principal Market
and, at all times while the Common Stock is listed on the Principal Market, and
for so long as the Buyer holds the Shares, shall maintain such listing of all
Shares. The Company shall use its commercially reasonable efforts to maintain
authorization for the Common Stock for quotation on the Principal Market or any
other Eligible Market, and so long as the Buyer owns at least 33% of the number
of Shares originally purchased hereunder, neither the Company nor any of the
Subsidiaries shall take any action which would reasonably be expected to result
in the delisting or suspension of the Common Stock on the Principal Market or
any other Eligible Market (other than in connection with a change of listing to
another Eligible Market and excluding ordinary temporary suspensions in
connection with announcements of material Company news). The Company shall pay
all fees and expenses in connection with satisfying its obligations under this
Section 4(c).
 
17

--------------------------------------------------------------------------------

(d)          Conduct of the Business. Commencing on the date hereof and ending
on the earlier of the Closing Date and the date that this Agreement shall
terminate in accordance with Section 8 hereof (the “Interim Period”), the
Company shall, and shall cause each Subsidiary to, use commercially reasonable
efforts to carry on and maintain and preserve its business in the ordinary
course of business; provided, however, that nothing contained in this sentence
shall limit, preclude or require any actions that the Board of Directors or the
board of directors of such Subsidiary (as the case may be) may, in good faith,
determine to be inconsistent with their duties or the Company’s or such
Subsidiary’s obligations under applicable Law; and, provided, further, that
nothing contained in this sentence shall limit or preclude the Company or such
Subsidiary from terminating any contract, license, loan or other extension of
credit made or extended to any borrower, customer or other obligor, or other
agreement or right, or entry into the Purchase Agreement, as the Company or such
Subsidiary, as the case may be, shall in its good faith judgment deem necessary,
appropriate or advisable.


(e)          Access to Information. During the Interim Period and upon
reasonable advance written notice from the Buyer, the Company shall (and shall
cause each of the Subsidiaries to) provide to officers, directors, managers,
employees, accountants, counsel, consultants, advisors and representatives of
the Buyer (collectively, the “Buyer Representatives”), solely for the purpose of
evaluating the transactions contemplated by this Agreement, reasonable access,
during normal business hours, to members of the Company Executive Team and to
such other employees of the Company and the Subsidiaries as specifically
approved by a member of the Company Executive Team, and to the assets,
properties, agreements, books and records of the Company and the Subsidiaries.
During the Interim Period, the Company shall and shall cause each of the
Subsidiaries to (i) furnish promptly to a Buyer Representative all information
concerning its finances, operations, business, properties, personnel and
condition (financial or otherwise), and respond to such inquiries, in each case
as may from time to time be reasonably requested by such Buyer Representative,
and (ii) use commercially reasonable efforts to make available during normal
business hours to such Buyer Representative, upon request, the appropriate
individuals (including management, personnel, employees, attorneys, accountants
and other professionals) for reasonable inquiries regarding the Company’s and
the Subsidiaries’ finances, operations, business, properties, personnel and
condition (financial or otherwise). Notwithstanding the foregoing provisions of
this Section 4(e), nothing contained herein shall require the Company or any of
the Subsidiaries to disclose any information to the extent that the Company
reasonably believes that (x) such information is a trade secret or competitively
sensitive proprietary information or because there exists, or the Company
reasonably believes there exists, a conflict or a potential conflict of interest
between the Company and the Buyer, (y) disclosure would cause a violation of any
applicable Law or any confidentiality agreement or undertaking in effect and
binding upon the Company or such Subsidiary or (z) disclosure would cause a risk
of a loss of privilege to the Company or such Subsidiary, in which case with
respect to clause (x) or (y) the parties hereto will make appropriate substitute
disclosure arrangements, if such arrangements can be made by the parties using
their commercially reasonable efforts and without such violation. The Buyer
acknowledges and agrees that all information so provided the Buyer and its Buyer
Representatives is and shall be subject to the terms of the Confidentiality
Agreement.


(f)          Efforts to Consummate Transaction; Cooperation. Each party hereto
shall use its commercially reasonable efforts to satisfy on a timely basis each
of the covenants and conditions to be satisfied by it as provided in Sections 4,
5 and 6 of this Agreement. Each party shall refrain from taking any action which
would render any representation or warranty contained in Sections 2 and 3 hereof
inaccurate in any material respect as of the Closing Date. Each party hereto
shall promptly notify the other party of (i) any event or matter that would
reasonably be expected to cause any of its representations or warranties to be
untrue in any material respect as of the Closing Date or that would reasonably
be expected to cause any of the conditions to Closing provided in Section 5 or
6, as the case may be, not to be satisfied in the manner contemplated herein, or
(ii) any action, suit or proceeding that shall be instituted or threatened
against such party to restrain, prohibit or otherwise challenge the legality of
any of the transactions contemplated by this Agreement.
 
18

--------------------------------------------------------------------------------

(g)          NASDAQ Stock Issuance Notice. At least fifteen (15) days prior to
the issuance of the Shares hereunder (but in any event as soon as reasonably
practicable following the date hereof), the Company shall file with the NASDAQ
OMX Listing Center the notice, appropriately completed, required by NASDAQ Stock
Market Rule 5250(e)(2)(D) in respect of the Shares issuable hereunder and the
shares of capital stock issuable in connection with the Other Private
Placements, and thereafter prepare and file such amendments and supplements
thereto as shall be required, and respond to such inquiries (if any) from the
NASDAQ OMX Listing Center (or the Principal Market) relating thereto, in each
case on a timely basis. At the request of the Buyer, the Company shall provide
copies to the Buyer of such filing and any such amendments and supplements in
advance of the filing of any thereof. The Buyer shall reasonably cooperate, in a
timely manner, in connection with the Company’s obligations under this Section
4(g), including, without limitation, furnishing the Company in a timely manner
upon request with all information with respect to the Buyer as may be required
to be included in the NASDAQ Stock Market Rule notice filing or any amendment or
supplement thereto.


(h)          Expenses. Each party hereto shall be responsible for its own costs
and expenses incurred by it in connection with the transactions contemplated
hereby.


(i)          Pledge of Shares. The Company acknowledges and agrees that the
Shares may be pledged by the Buyer and that such pledge of the Shares shall not
be deemed to be a transfer, sale or assignment of the Shares hereunder, and,
except as required by applicable Law, the Buyer shall not be required to provide
the Company with any notice thereof or otherwise make any delivery to the
Company pursuant to this Agreement; provided, however, that the Buyer and its
pledgee shall be required to provide notice to the Company and comply with the
applicable provisions hereof, including the requirements of Section 2(l), in
order to effect (and otherwise in connection with) any sale, transfer or
assignment of the Shares to such pledgee.


(j)          Disclosure of Transactions and Other Material Information. On or
before 5:30 p.m., New York City time, on the fourth (4th) Business Day following
(i) the date of this Agreement the Company shall issue a press release and file
a current report on Form 8-K describing the terms of the transactions
contemplated by this Agreement, in the form required by the 1934 Act and
attaching this Agreement (and, as appropriate, any other Transaction Document)
as an exhibit to such filing (including such attachment, the “Pre-Closing 8-K”),
and (ii) such other matters as are required or deemed appropriate by the Company
to be disclosed under Form 8-K relating to the transactions contemplated hereby,
in the form required by the 1934 Act. In addition, following the Closing, the
Company may file a press release and a Form 8-K relating to the Closing of the
transactions contemplated hereby to the extent deemed appropriate by the Company
(the “Post-Closing 8‑K”). A reasonable time prior to issuing any press release
referred to in the previous two sentences, the Company shall provide the Buyer
with a copy of the proposed press release and shall consult with the Buyer with
respect to the content of such press release and Pre-Closing 8-K, or
Post-Closing 8-K, as the case may be, and consider in good faith any comments
proposed by the Buyer. Subject to the foregoing, none of the Company and the
Subsidiaries nor the Buyer shall issue any press releases or any other public
statements with respect to the transactions contemplated hereby; provided,
however, that (i) the Company shall be entitled, without the prior approval of
the Buyer, to make any press release or other public disclosure with respect to
such transactions in substantial conformity with the Pre-Closing 8-K or the
Post-Closing 8-K, as the case may be (provided that the Company shall consult
with the Buyer in connection with any such press release or other public
disclosure prior to its release and consider in good faith any comments proposed
by the Buyer) and (ii) either party may make such disclosure as is required by
applicable Law.
 
19

--------------------------------------------------------------------------------

(k)          Certain Future Actions.


(i)            From the date of this Agreement and so long as the Buyer and its
Affiliates, individually or collectively, shall hold any Shares, the Buyer shall
not, nor shall it permit any of its Affiliates to “act in concert” within the
meaning of C.F.R. §238.21(b)(2) or (D) with any Person (including any of its
Affiliates) to knowingly participate in joint activity or parallel action
towards a common goal of acquiring control of the Company, whether or not
pursuant to an express agreement, such that it would result in Buyer or any of
its Affiliates to be determined by the Federal Reserve (A) to have the power,
directly or indirectly, to exercise a controlling influence over, or direct, the
management or policies of the Company or any Subsidiary, (B) to have acquired,
or to be attempting to acquire, control (rebuttably or otherwise, as such term
is used in 12 C.F.R. Part 238) of the Company or any Subsidiary, or otherwise be
required to register as a savings and loan holding company, as such term is
defined in 12 C.F.R. § 238.2(m), (C) to be an “affiliate” (as defined under 12
C.F.R. § 238.2(a)) of any Subsidiary, such that any transactions between the
Buyer and such Subsidiary would be subject to compliance with §§ 23A and 23B of
the Federal Reserve Act or Regulation W, 12 C.F.R. Part 223, or (D) to be an
“insider” (as defined in 12 C.F.R. § 215.2) of the Company or any Subsidiary
such that any transactions between the Buyer and its Affiliates, on the one
hand, and the Company and such Subsidiary, on the other, would be subject to
compliance with Regulation O of 12 C.F.R. § 215.
 
20

--------------------------------------------------------------------------------

(ii)            From and after the Closing Date and so long as the Buyer and its
Affiliates (who are known to the Company to be a holder of any Shares),
individually or collectively, shall hold any Shares, if (A) the Company intends
to redeem or repurchase shares of Common Stock from any holder of shares of
Common Stock and such redemption or repurchase will not be offered to the
holders (including the Buyer and its Affiliates known to the Company who hold
Shares) of all (or substantially all) of the outstanding shares of Common Stock
on a pro-rata basis (a “Non-Pro-Rata Stock Repurchase”) and (B) such
Non-Pro-Rata Stock Repurchase would, immediately after completion of such
Non-Pro-Rata Stock Repurchase, result in the Buyer’s and such Affiliates’
collective ownership of the Shares to exceed 9.999% of the total outstanding
shares of Common Stock of the Company, as calculated for the purposes of the
Bank Holding Company Act of 1956 (as amended) or HOLA (the occurrence of the
events described in the foregoing clauses (A) and (B), collectively, a “Stock
Reduction Triggering Event”), then the Buyer shall use its commercially
reasonable efforts to sell or cause to be sold that number of Shares held by the
Buyer that would, immediately after giving effect to such sale, result in the
Buyer’s and such Affiliates’ collective ownership of the Shares to not exceed
9.999% of the total shares of outstanding Common Stock (such number of shares
required to be sold, the “Excess Shares”), all in accordance with the provisions
of this Section 4(k)(ii); provided, however, that if the Buyer then holds fewer
than the number of Excess Shares that are required to be sold, then the Buyer
shall use its commercially reasonable efforts to sell all such fewer Shares, and
the term “Excess Shares” shall be deemed to mean such fewer number of Shares.
The Company shall give written notice to the Buyer of a Stock Reduction
Triggering Event at least twenty (20) Business Days prior to effecting any such
Non-Pro-Rata Stock Repurchase (such prior notice period, the “Pre-Redemption
Period”). The Buyer shall use its commercially reasonable efforts to sell or
cause to be sold the Excess Shares (in a single transaction or in multiple
transactions over a period of one or more Business Days) not later than the
expiration of the Pre-Redemption Period provided that the Excess Shares may be
then sold pursuant to an effective registration statement or pursuant to an
exemption available under the 1933 Act (including under Rule 144) that would be
sufficient to enable the Buyer to sell all such Excess Shares during such
period; provided, however, that if there shall not be a registration statement
then in effect with respect to the Excess Shares or if there shall not be an
exemption available under the 1933 Act (including under Rule 144) that would be
sufficient to enable the Buyer to sell all such Excess Shares during the
Pre-Redemption Period, then the Pre-Redemption Period shall be automatically
extended until the expiration of twenty (20) Business Days following the earlier
of the first date on which (x) such registration statement shall have become so
effective and (y) the Buyer shall have the right to sell such Excess Shares
pursuant to an exemption from the 1933 Act sufficient to enable the Buyer to
sell all such Excess Shares within a twenty (20) Business Day period. If, with
respect to any Excess Shares sold by the Buyer pursuant to this Section
4(k)(ii), the Benchmark Price (as defined below) on the date of such sale is
greater than the Market Price (as defined below) on such date, then the Company
shall pay to the Buyer an amount that is equal to the product of (x) the number
of Excess Shares so sold on such date pursuant to this Section 4(k)(ii) and (y)
the amount by which such Benchmark Price exceeds such Market Price. Any amount
required to be paid by the Company to the Buyer pursuant to this Section
4(k)(ii) shall be paid not later than three (3) Business Days following the date
on which the Company is notified that the Excess Shares shall have been sold.
The Company and the Buyer agree to cooperate with all reasonable requests of the
other party for purposes of more fully giving effect to and carrying out the
intent and purposes of this Section 4(k)(ii), including providing to the Company
such evidence and other information relating to the sale of the Excess Shares as
shall be reasonably requested by the Company. Notwithstanding anything to the
contrary contained herein, the Company’s obligation to make any payment to the
Buyer pursuant to this Section 4(k)(ii) shall be subject to applicable banking
and bank holding company Laws and any order or directive (or similar action) of
any governmental regulatory authority or agency (including the Federal Reserve)
having regulatory authority over the Company. For purposes of this Section
4(k)(ii), the following terms shall have the following meanings:


“Benchmark Price” means, in the case of any Excess Shares sold pursuant to this
Section 4(k)(ii), (x) during the period commencing on the Closing Date and
ending on the eighteen (18) month anniversary of the Closing Date, the greater
of the Fair Market Value per share of the Excess Shares and the price per share
paid hereunder for the Shares at the Closing, and (y) at any time after the
eighteen (18) month anniversary of the Closing Date, the Fair Market Value per
share of such Excess Shares.
 
21

--------------------------------------------------------------------------------

“Fair Market Value” means, in the case of any Excess Shares sold pursuant to
this Section 4(k)(ii), (a) if the Common Stock is traded on an Eligible Market,
the price which represents the trailing 20-trading day (including trading days
on which no Common Stock were in fact traded) average of the closing “bid” price
(determined without regard to after-hours trading or any other trading outside
of the regular trading session trading hours) of the Common Stock ending on (and
including) the trading day immediately preceding the date that is one (1)
trading day prior to the date on which such Excess Shares shall have been so
sold or (b) if the Common Stock is not so traded, the fair market value (per
share) of Common Stock as of the date that is one (1) trading day immediately
preceding the date on which such Excess Shares shall have been sold as
determined in good faith between the Company and the Buyer; provided, however,
that if the Company and the Buyer do not reach an agreement as to the fair
market value of such Common Stock by the date on which the Company shall be
required to make any payment to the Buyer pursuant to this Section 4(k)(ii),
then such fair market value shall be determined by an independent, nationally
recognized investment banking firm, accounting firm or appraisal firm selected
by the Buyer and reasonably acceptable to the Company and paid for by the
Company and the date on which any payment required to be made by the Company to
the Buyer pursuant to this Section 4(k)(ii) shall be extended until the date
that is three (3) Business Days following the date on which such valuation firm
shall have delivered to the Company and the Buyer its fair market value
determination (which determination shall, for purposes of this Section 4(k)(ii),
be conclusive and binding on the parties hereto absent manifest error).


“Market Price” means, with respect to any Excess Shares sold by the Buyer
pursuant to this Section 4(k)(ii), the fair market value thereof, per share,
based on the price that would be obtained by a seller of such Excess Shares who
was acting in good faith and in a commercially reasonable manner on the date of
such sale; provided, however, that if any such Excess Shares are sold at any
time during which the Company’s Common Stock is listed on any national
securities exchange or quoted on the over-the-counter bulletin board, then the
“Market Price” shall be deemed to be the closing price of such shares of Common
Stock as reported on such national securities exchange or bulletin board on the
date of sale of such Excess Shares.


(l)          Standstill. The Buyer hereby agrees that, during the period
commencing on the Closing Date and ending on the second annual anniversary
thereof (the “Standstill Period”), unless specifically invited in writing by the
Company, the Buyer will not, and will not permit any director, officer or
Affiliate of the Buyer to, in any manner, directly or indirectly (including by
directing or causing any other Person that is not the Buyer or a director,
officer or Affiliate of the Buyer):
 
22

--------------------------------------------------------------------------------

(i)            effect or seek, offer or propose (whether publicly or otherwise)
to effect, or announce any intention to effect or cause or participate in or in
any way assist, facilitate or encourage any other Person to effect or seek,
offer or propose (whether publicly or otherwise) to effect or participate in,
(A) any acquisition of any securities (or beneficial ownership thereof) or
rights or options to acquire any securities (or beneficial ownership thereof) of
the Company or any of the Subsidiaries or Company Controlled Affiliates if,
after giving effect to any such acquisition, the Buyer and/or any Buyer
Controlled Entity and/or Control Group Member, either individually or in the
aggregate, would beneficially own more than nine and ninety-nine one hundredths
percent (9.99%) of the shares of Common Stock then outstanding, (B) any tender
or exchange offer, merger or other business combination involving the Company or
any of the Subsidiaries or Company Controlled Affiliates or any division or line
of business of any thereof, (C) any recapitalization, restructuring,
liquidation, dissolution or other extraordinary transaction with respect to the
Company or any of the Subsidiaries or Company Controlled Affiliates or any
division thereof, or (D) any “solicitation” of “proxies” (as such terms are used
in the proxy rules of the SEC) or consents to vote any voting securities of the
Company;


(ii)            form, join or in any way participate in a “group” (within the
meaning of Section 13(d)(3) of the 1934 Act) with respect to the securities of
the Company or any of the Subsidiaries or Company Controlled Affiliates;


(iii)            otherwise act, alone or in concert with others, to seek to
control or influence the management, the board of directors or the policies of
the Company or any of the Subsidiaries or Company Controlled Affiliates;


(iv)            take any action which would or would reasonably be expected to
force the Company to make a public announcement regarding any of the types of
matters set forth in clause (i) above; or


(v)            enter into any discussions or arrangements with any third party
with respect to any of the foregoing.


The Buyer further agrees that it shall not, and shall not permit any director,
officer or Affiliate of the Buyer to, during the Standstill Period, directly or
indirectly, publicly request the Company (or its directors, officers, employees
or agents) to amend or waive any provision of this Section 4(l) (including this
sentence).


(m)          Stock Certificates. In connection with the Closing, the Company
shall instruct the Transfer Agent to issue the stock certificate representing
the Shares as required by this Agreement and take such actions as shall be
reasonably requested by the Transfer Agent such that such stock certificate
shall be delivered to the Buyer within five (5) Business Days after the Closing
Date.


(n)          Disclosure Letter Updates. No later than two Business Days prior to
the Closing Date, the Company shall amend or supplement the Disclosure Letter
with respect to any matter or event arising or occurring after the date hereof
to the extent necessary or desirable in order to make the representations and
warranties being made by the Company pursuant to this Agreement as of the
Closing Date true and correct as of the Closing Date.
 
23

--------------------------------------------------------------------------------

(o)          Disqualification Events. The Company will notify the Buyer in
writing, prior to the Closing Date of (i) any Disqualification Event relating to
any Covered Person and (ii) any event that would, with the passage of time,
become a Disqualification Event relating to any Covered Person.


(p)          Use of Proceeds. The Company will use the proceeds from the sale of
the Shares to finance the Acquisition (including to pay any expenses associated
with the Acquisition).


5.                   CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.


The obligation of the Company hereunder to issue and sell the Shares to the
Buyer at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions; provided that these conditions are
for the Company’s sole benefit and (to the extent permitted by applicable Law)
may be waived by the Company at any time in its sole discretion by providing the
Buyer with prior written notice thereof:


(i)            Other Transaction Documents. The Buyer shall have duly executed
each other Transaction Document (in the case of the Registration Rights
Agreement, substantially in the form of Exhibit A hereto) and delivered each
such other Transaction Document to the Company.


(ii)            Representations, Warranties and Covenants. The representations
and warranties of the Buyer shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of the date when made and as of the Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date, which shall be true and correct in all material respects (or, if such
representation and warranty is qualified by materiality or Material Adverse
Effect, in all respects) as of such specified date), and the Buyer shall have
performed, satisfied and complied with, in all material respects, the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Buyer at or prior to the Closing Date. The Company shall
have received a certificate, executed by the Chief Executive Officer or Chief
Financial Officer (or other senior executive officer reasonably acceptable to
the Company) of the Buyer and dated as of the Closing Date, to the foregoing
effect.


(iii)            Purchase Price. The Buyer shall have delivered to the Company
the Purchase Price for the Shares by wire transfer of immediately available
funds pursuant to the wire instructions provided by the Company pursuant to
Section 1(d).


(iv)            No Injunction or Restraints. No Laws shall have been enacted,
entered, promulgated or endorsed by any court or governmental authority of
competent jurisdiction which prohibits the consummation of any of the
transactions contemplated by any Transaction Document, nor shall there be on
file any complaint by any Person seeking an order or decree, restraining,
enjoining or prohibiting the transactions contemplated by any Transaction
Document.


(v)            Governmental Filings and Consents. All material governmental
filings, consents, orders and approvals legally required to be filed or made by
the Buyer for the consummation of the transactions contemplated hereby shall
have been made or obtained and shall be in full force and effect.
 
24

--------------------------------------------------------------------------------

(vi)            Corporate Documents. The Buyer shall have delivered to the
Company a certificate, executed by the Secretary of the Buyer and dated as of
the Closing Date, as to (A) the certificate of formation of the Buyer, as in
effect at the Closing, (B) the limited partnership agreement or similar
governing document of the Buyer as in effect at the Closing, and (C) the
incumbency signatures of the officers of such Buyer or its general partner or
investment manager, as the case may be, executing this Agreement or any other
document executed in connection with this Agreement.


(vii)            Other Documents. The Buyer shall have delivered to the Company
such other documents relating to the transactions contemplated by this Agreement
as the Company or its counsel may reasonably request.


(viii)            Consummation of the Acquisition. The Acquisition shall have
been (or shall substantially concurrently with the Closing be) consummated.


6.                   CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.


The obligation of the Buyer hereunder to purchase the Shares at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for the Buyer’s sole
benefit and (to the extent permitted by applicable Law) may be waived by the
Buyer at any time in its sole discretion by providing the Company with prior
written notice thereof:


(i)            Other Transaction Documents. The Company shall have duly executed
each other Transaction Document (in the case of the Registration Rights
Agreement, substantially in the form of Exhibit A hereto) and delivered each
such other Transaction Document to the Buyer.


(ii)            Stock Certificate and Transfer Agent. The Company shall have
delivered to the Buyer a copy of the instructions delivered to the Transfer
Agent instructing the Transfer Agent to issue the stock certificate evidencing
the Shares as required by this Agreement and deliver such stock certificate to
the Buyer within five (5) Business Days after the Closing Date.


(iii)            Legal Opinion. The Buyer shall have received the opinion of
Katten Muchin Rosenman LLP, the Company’s outside counsel, substantially in the
form approved by the Buyer prior to the execution and delivery of this
Agreement, dated as of the Closing Date.


(iv)            Good Standing Certificate. The Company shall have delivered to
the Buyer a certificate evidencing the incorporation and good standing of the
Company issued by the Secretary of State of the State of Delaware as of a date
within fifteen (15) days of the Closing Date.


(v)            Corporate Documents. The Company shall have delivered to the
Buyer a certificate, executed by the Secretary of each of the Company and
MetaBank and dated as of the Closing Date, as to (A) the resolutions consistent
with Section 3(c) as adopted by the Board of Directors, (B) the Certificate of
Incorporation, (C) the federal stock charter of MetaBank, as in effect at the
Closing, (D) the Bylaws and the bylaws of MetaBank, as in effect at the Closing,
and (E) the incumbency signatures of the officers of the Company executing each
Transaction Document or any other document executed in connection with this
Agreement.
 
25

--------------------------------------------------------------------------------

(vi)            Representations, Warranties and Covenants.


(1)            The representations and warranties of the Company set forth in
Sections 3(a), 3(b), 3(c), 3(d), 3(g), 3(h), 3(i), 3(l)(i), 3(x), 3(y), 3(z) and
9(n) (the “Fundamental Representations”) shall be true and correct in all
respects as of the date hereof and as of the Closing Date (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such specified date);


(2)            The representations and warranties of the Company set forth in
Section 3 hereof, other than the Fundamental Representations, shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect or like
qualifiers, which shall be true and correct in all respects) as of the date
hereof and as of the Closing Date (except for representations and warranties
that speak as of a specific date, which shall be true and correct in all
material respects (or, if such representation and warranty is qualified by
materiality or Material Adverse Effect, in all respects) as of such specified
date);


(3)            The Company shall have performed, satisfied and complied with in
all material respects the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Closing Date; and


(4)            The Buyer shall have received a certificate, executed by the
Chief Executive Officer or Chief Financial Officer (or other senior executive
officer reasonably acceptable to the Buyer) of the Company, dated as of the
Closing Date, that the conditions set forth in each of clauses (1) through and
including (3) above have been satisfied, and further certifying that the facts,
events or circumstances described in updates to the Disclosure Letter and in any
document filed or furnished with the SEC under the 1934 Act after the date
hereof and publicly available before the Closing Date have not had, and are
reasonably expected not to have, a Material Adverse Effect.


(vii)            No Injunction or Restraints. No Laws shall have been enacted,
entered, promulgated or endorsed by any court or governmental authority of
competent jurisdiction which prohibits the consummation of any of the
transactions contemplated by any Transaction Document, nor shall there be on
file any complaint by any Person (other than the Buyer or its Affiliates)
seeking an order or decree, restraining, enjoining or prohibiting the
transactions contemplated by any Transaction Document.


(viii)            Number of Outstanding Shares of Common Stock. The Company
shall have delivered to the Buyer a letter from the Company’s transfer agent
certifying the number of shares of Common Stock outstanding as of a date within
five (5) Business Days of the Closing Date.
 
26

--------------------------------------------------------------------------------

(ix)            Common Stock Remains Listed. The Common Stock (including the
Shares) (A) shall be listed on the Principal Market and (B) shall not have been
suspended, as of the Closing Date, by the SEC or the Principal Market from
trading on the Principal Market nor shall suspension by the SEC or the Principal
Market have been threatened, as of the Closing Date, either (x) in writing by
the SEC or the Principal Market or (y) by the Company’s falling below the
minimum listing maintenance requirements of the Principal Market.


(x)            Governmental Filings and Consents. All material governmental
filings, consents, orders and approvals legally required to be filed or made by
the Company for the consummation of the transactions contemplated hereby shall
have been made or obtained and shall be in full force and effect.


(xi)            Other Documents. The Company shall have delivered to the Buyer
such other documents relating to the transactions contemplated by this Agreement
as the Buyer or its counsel may reasonably request.


(xii)            No Company Material Adverse Effect. Since the date of this
Agreement, no Material Adverse Effect shall have occurred.


(xiii)           Consummation of the Acquisition. The Acquisition shall have
been (or shall substantially concurrently with the Closing be) consummated.


7.                   SURVIVAL AND INDEMNIFICATION.


(a)          Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyer contained in
Sections 2 and 3 and the agreements and covenants set forth in Sections 4, 7, 8
and 9(b) shall survive the Closing and the delivery of the Shares.


(b)          Indemnification. Subject to the other terms and conditions of this
Section 7, the Company shall indemnify, defend and hold harmless the Buyer, its
Affiliates and their respective partners, directors, officers, employees,
advisors and representatives (each, an “Indemnified Party” and collectively, the
“Indemnified Parties”) against any and all Losses (including actions brought by
the Buyer or the Company or any equity holders of the Company or derivative
actions brought by any Person claiming through or in the Company’s name other
than actions brought by the Company for breach of any of the Buyer’s
representations, warranties or covenants made by it under this Agreement),
proceedings or investigations (whether formal or informal), or threats thereof,
based upon, resulting from, relating to or arising out of (i) any breach of any
representation or warranty of the Company in this Agreement, (ii) any breach of
any covenant, agreement or obligation of the Company contained in this
Agreement, or (iii) any action, suit or proceeding initiated by one or more
stockholders of the Company (other than the Buyer) as a result of the
transactions contemplated by this Agreement that are to be consummated on the
Closing Date; provided, that if and to the extent that such indemnification is
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of such Losses which shall be permissible under
applicable Laws; and, provided, further, that the Company shall have no
obligation to indemnify, defend or hold harmless (or make contribution to the
payment and satisfaction to) any Indemnified Party to the extent the Losses
suffered by such Indemnified Party arise out of or result from a breach of any
representation, warranty or covenant made or to be complied with by such
Indemnified Party hereunder or the gross negligence or willful misconduct of
such Indemnified Party.
 
27

--------------------------------------------------------------------------------

(c)          Procedure. Promptly after receipt by an Indemnified Party of notice
by a third party of any complaint or the commencement of any audit,
investigation, action or proceeding with respect to which such Indemnified Party
may be entitled to receive payment from the Company for any Losses, such
Indemnified Party will notify the Company in writing following the Indemnified
Party’s receipt of such complaint or of notice of the commencement of such
audit, investigation, action or proceeding; provided, however, that the failure
to so notify the Company in writing will not relieve the Company from liability
under this Agreement with respect to such claim unless such failure to notify
the Company in writing results in the forfeiture of material rights or defenses
otherwise available to the Company with respect to such claim. The Company will
have the right, upon written notice delivered to the Indemnified Party within
twenty (20) days thereafter, which notice shall include the Company’s written
statement that it is assuming full responsibility for any Losses resulting from
such audit, investigation, action or proceeding, to assume the defense of such
audit, investigation, action or proceeding, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of the fees and
disbursements of such counsel. In the event, however, that the Company declines
or fails to assume the defense of the audit, investigation, action or proceeding
on the terms provided above or to employ counsel reasonably satisfactory to the
Indemnified Party, in either case within such twenty (20) day period, then such
Indemnified Party may employ counsel to represent or defend it in any such
audit, investigation, action or proceeding and the Company will pay the
reasonable fees and disbursements of such counsel as incurred; provided,
however, that the Company will not be required to pay the fees and disbursements
of more than one counsel plus appropriate local counsel for all Indemnified
Parties in any jurisdiction in any single audit, investigation, action or
proceeding. In any audit, investigation, action or proceeding with respect to
which indemnification is being sought hereunder, the Indemnified Party or the
Company, whichever is not assuming the defense of such action, will have the
right to participate in such matter and to retain its own counsel at such
party’s own expense. The Company or the Indemnified Party, as the case may be,
shall at all times use reasonable efforts to keep the Company or the Indemnified
Party, as the case may be, reasonably apprised of the status of the defense of
any matter the defense of which they are maintaining and to cooperate in good
faith with each other with respect to the defense of any such matter. No
Indemnified Party may settle or compromise any claim or consent to the entry of
any judgment with respect to which indemnification is being sought hereunder
without the prior written consent of the Company, unless (i) the Company fails
to assume and maintain the defense of such claim pursuant to this Section 7(c)
or (ii) such settlement, compromise or consent (A) includes an unconditional
release of the Company from all liability arising out of such claim, (B) does
not contain any admission or statement suggesting any wrongdoing or liability on
behalf of the Company, and (C) does not contain any equitable order, judgment or
term which in any manner affects, restrains or interferes with the business of
the Company or any of the Company’s Affiliates. The Company may not, without the
prior written consent of the Indemnified Party (which consent shall not be
unreasonably withheld or delayed), settle or compromise any claim or consent to
the entry of any judgment with respect to which indemnification is being sought
hereunder unless such settlement, compromise or consent (A) includes an
unconditional release of the Indemnified Party from all liability arising out of
such claim, (B) does not contain any admission or statement suggesting any
wrongdoing or liability on behalf of the Indemnified Party, (C) does not contain
any equitable order, judgment or term which in any manner affects, restrains or
interferes with the business of the Indemnified Party or any of the Indemnified
Party’s Affiliates and (D) does not require payment of any amount that is not
being paid by the Company.
 
28

--------------------------------------------------------------------------------

(d)          Reimbursement. In the event the Company is obligated to indemnify
for expenses, the Company shall, subject to the provisions of this Section 7,
upon presentation of appropriate invoices containing reasonable detail,
reimburse each Indemnified Party for all such expenses (including reasonable
expenses of investigation and reasonable fees, disbursements and other charges
of counsel in connection with any claim, action, suit or proceeding) as they are
incurred by such Indemnified Party. “Losses” means all losses, claims (including
any claim by a third party), damages and expenses (including reasonable expenses
of investigation and reasonable fees, disbursements and other charges of counsel
in connection with any claim, action, suit or proceeding) actually incurred by
the Indemnified Party in connection with any claim, action, suit or proceeding.


8.                   TERMINATION.


(a)          Termination by Mutual Agreement. This Agreement may be terminated
prior to the Closing by mutual written agreement of the Company and the Buyer.


(b)          Termination for Failure to Close. In the event that the Closing
shall not have occurred on or before 5:00 p.m., New York City Time, on September
30, 2015, either the Company or the Buyer shall have the option to terminate
this Agreement at the close of business on such date or at any time thereafter,
without liability to such party, by the giving of written notice of termination,
unless the Closing has not occurred by reason of the failure of the party
seeking to terminate this Agreement to comply in all material respects with its
obligations under this Agreement.


  (c)          Termination for Breach. This Agreement may be terminated by the
Company or the Buyer in the event the other party is in breach in any material
respect of any representation, warranty, covenant or agreement contained in this
Agreement such that the conditions to the nonbreaching party’s obligation to
consummate the transactions contemplated by this Agreement would not be
satisfied, the terminating party has notified the other party of the breach, and
such breach has continued without cure for a period of ten (10) Business Days
after the notice of breach.


(d)          Effects of Termination. In the event of any termination of this
Agreement as provided in Section 8(a), 8(b) or 8(c), this Agreement (other than
this Section 8(d), Section 7 and Section 9, which shall remain in full force and
effect) shall forthwith become wholly void and of no further force and effect;
provided, that the Company will remain liable to the Buyer for any breach of
this Agreement by the Company existing at the time of such termination, the
Buyer will remain liable to the Company for any breach of this Agreement by the
Buyer existing at the time of such termination, and the Buyer or the Company, as
the case may be, may seek such remedies against the other with respect to any
such breach as are provided in this Agreement or as are otherwise available at
Law or in equity.
 
29

--------------------------------------------------------------------------------

9.                   MISCELLANEOUS.


(a)          Definitions.


“1933 Act” has the meaning set forth in Whereas clause A.


“1934 Act” has the meaning set forth in Section 2(e).


“Acquisition” means the first of any of the following after the date of this
Agreement: (i) a consolidation, merger or other business combination of the
Company or any Subsidiary, on the one hand, with or into another Person, on the
other hand (including, for the avoidance of doubt, through the acquisition of
equity interests in another Person), immediately after giving effect to which
the Company or any Subsidiary holds, directly or indirectly, a majority of the
combined voting power of the surviving entity or entities entitled to vote
generally for the election of a majority of the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities, or (ii) an acquisition by the Company or any Subsidiary, directly or
indirectly, of all or substantially all of the assets of another Person;
provided that, in any such case, such transaction is approved by the Board of
Directors and provides for the payment or other delivery by, or on behalf of,
the Company or any Subsidiary of aggregate consideration (whether in the form of
cash or otherwise) of not less than $40 million.


“Affiliate” means any Person controlling, controlled by or under common control
with any other Person. For purposes of this definition, “control” (including
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of securities,
partnership or other ownership interests, by contract or otherwise.


“Agreement” has the meaning set forth in the preamble.


“Allowance” has the meaning set forth in Section 3(aa).


“Board of Directors” has the meaning set forth in Section 3(c).


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the City of New York are authorized or required by Law to
remain closed.


“Buyer” has the meaning set forth in the preamble.


“Buyer Controlled Entity” means any Person controlled, directly or indirectly,
by the Buyer.


“Buyer Representatives” has the meaning set forth in Section 4(e).
 
30

--------------------------------------------------------------------------------

“Bylaws” has the meaning set forth in Section 3(r).


“Certificate of Incorporation” has the meaning set forth in Section 3(r).


 “Closing” has the meaning set forth in Section 1(b).


“Closing Date” has the meaning set forth in Section 1(b).


“Code” means the Internal Revenue Code of 1986, as amended.


“Common Stock” has the meaning set forth in Whereas clause B.


“Company” has the meaning set forth in the preamble.


“Company Controlled Affiliate” means any Affiliate controlled, directly or
indirectly, by the Company.


“Company Executive Team” means J. Tyler Haahr, Bradley C. Hanson, Troy Moore,
Glen W. Herrick, Ira D. Frericks and Ronald W. Butterfield.


“Company Intellectual Property” has the meaning set forth in Section 3(bb).


“Confidentiality Agreement” means the confidentiality letter agreement, dated as
of June 23, 2015, by and between Hawk Ridge Management, LLC, an Affiliate of the
Buyer, and the Company.


“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.


“Control Group Member” means any Person which directly or indirectly controls,
or is under common control with, the Buyer.


“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Common Stock.


“Covered Person” and “Covered Persons” has the meaning set forth in Section
3(cc).


“Disclosure Letter” has the meaning set forth in Section 3.


“Disqualification Event” has the meaning set forth in Section 3(cc).
 
31

--------------------------------------------------------------------------------

“Eligible Market” means the NYSE MKT, the NASDAQ Capital Market, the NASDAQ
Global Market, the NASDAQ Global Select Market, the New York Stock Exchange or
the Over-the-Counter Bulletin Board.


“Excess Shares” has the meaning set forth in Section 4(k)(ii).


“Family Member” means, with respect to any Person, such Person’s spouse,
children, parents or siblings.


“FDIC” has the meaning set forth in Section 3(b).


“Federal Reserve” has the meaning set forth in Section 3(b).


“Fundamental Representations” has the meaning set forth in Section 6(vi)(1).


“Fundamental Terms” has the meaning set forth in Section 9(n).


“GAAP” means U.S. generally accepted accounting principles.


“Governmental Entity” means any federal, state, local or foreign, court,
governmental, legislative, judicial, administrative or regulatory authority,
agency, commission, body or other governmental entity or self-regulatory
organization or stock exchange, including the OCC, the FDIC, the SEC and NASDAQ.


“HOLA” has the meaning set forth in Section 3(b).


“Indebtedness” of any Person means, without duplication (i) all indebtedness
(including principal, interest, fees and charges) for borrowed money, but
exclusive of “deposits” (as defined in 12 U.S.C. § 1813(l)), (ii) all
obligations issued, undertaken or assumed as the deferred purchase price of
property or services (including, without limitation, “capital leases” in
accordance with generally accepted accounting principles) (other than trade
payables incurred in the ordinary course of business), (iii) all reimbursement
or payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (iv) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (v) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (vi) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (vii) all
indebtedness referred to in clauses (i) through (vi) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness; provided that the amount of the indebtedness included in
“Indebtedness” pursuant to this clause (vii) shall be limited to the fair market
value of the property or asset subject to such mortgage, lien, pledge, charge,
security interest or other encumbrance, and (viii) all Contingent Obligations in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (i) through (vii) above.
 
32

--------------------------------------------------------------------------------

“Indemnified Party” or “Indemnified Parties” has the meaning set forth in
Section 7(b).


“Insolvent” means, with respect to any Person, that (i) the fair value of the
assets of such Person, at a fair valuation, will exceed his, her or its debts
and liabilities, subordinated, contingent or otherwise; (ii) the present fair
saleable value of the property of such Person will be greater than the amount
that will be required to pay the probable liability of his, her or its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) such Person will be able to
pay his, her or its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and (iv)
such Person will not have unreasonably small capital with which to conduct the
business in which he, she or it is engaged as such business is now conducted.


“Intellectual Property” means any and all of the following in any jurisdiction
throughout the world: (i) trademarks and service marks, including all
applications and registrations and the goodwill connected with the use of and
symbolized by the foregoing; (ii) copyrights, including all applications and
registrations related to the foregoing; (iii) trade secrets and confidential
know-how; (iv) patents and patent applications; (v) internet domain name
registrations; and (vi) other intellectual property and related proprietary
rights, interests and protections.


“Interim Period” has the meaning set forth in Section 4(d).


“Knowledge of the Company” or phrases of similar effect (including the words
“Known” or “Know”) means the knowledge, after reasonable investigation, of the
individuals listed on Schedule 9(a) attached hereto.


“Law” means any statute, ordinance, license, rule, regulation, order, demand,
writ, injunction, decree or judgment of any Governmental Entity, including any
of the foregoing which relate to the business of banking generally, lending
activities, deposit taking, money transmission, stored value cards, credit
cards, savings associations, savings and loan holding companies, trust
operations, government contracts, national security, and protection of
classified information, including, without limitation, the Home Owners Loan Act
of 1934, the Savings and Loan Holding Company Act, the Bank Secrecy Act, the
United States Foreign Corrupt Practices Act, the Fair Housing Act, the Home
Mortgage Disclosure Act, the Equal Credit Opportunity Act, the Community
Reinvestment Act of 1977, the Gramm‑Leach‑Bliley Act, the Fair Consumer Credit
Protection Act, and all regulations promulgated thereunder.


“Losses” has the meaning set forth in Section 7(d).


“Material Adverse Effect” means any fact, circumstance, effect, event or change
(whether or not constituting a breach of a representation, warranty, covenant or
agreement set forth in this Agreement) that, individually or in the aggregate
with all other facts, circumstances, effects, events or changes, has a material
adverse effect on the business, properties, assets, operations, results of
operations or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or on the Company’s ability to consummate the
transactions contemplated hereby, or on the authority or ability of the Company
to perform its obligations under this Agreement, but shall not include facts,
circumstances, effects, events or changes: (i) generally affecting any of the
industries in which the Company, taken together with the Subsidiaries, operates
in the United States or elsewhere in the world or the economy or the financial
or securities markets in the United States or elsewhere in the world; (ii)
resulting from political conditions, including acts of war (whether or not
declared), armed hostilities and terrorism, or developments or changes therein;
(iii) resulting from any announcement of this Agreement or any of the other
agreements entered into with the Other Investors in the Other Private Placements
or the transactions contemplated hereby or thereby, in each case, solely to the
extent due to such announcement; (iv) resulting from a change in the Company’s
stock price or the trading volume in the Common Stock in and of itself (it being
understood that the underlying circumstances, event or reasons giving rise to
any such failure (to the extent provided for in this definition) can be taken
into account in determining whether a Material Adverse Effect has occurred or
would reasonably be expected to occur); or (v) resulting from a failure to meet
securities analysts’ published revenue or earnings predictions for the Company
in and of itself (it being understood that the underlying circumstances, event
or reasons giving rise to any such failure (to the extent provided for in this
definition) can be taken into account in determining whether a Material Adverse
Effect has occurred or would reasonably be expected to occur); provided,
however, that the facts, circumstances, events or changes set forth in clause
(i) above may be taken into account in determining whether there is or has been
a Material Adverse Effect if and only to the extent such act, circumstance,
event, effect or change has a materially disproportionate impact on the Company
and the Subsidiaries relative to the other participants in the industries in
which the Company and the Subsidiaries operate.
 
33

--------------------------------------------------------------------------------

 “MetaBank” means MetaBank, a federally-chartered savings association and
wholly-owned subsidiary of the Company.


“Non-Pro-Rata Stock Repurchase” has the meaning set forth in Section 4(k)(ii).


“OCC” has the meaning set forth in Section 3(b).


“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.


“Other Investor” means any Person who has executed a securities purchase
agreement dated as of June 25, 2015 pursuant to which such Person has agreed to
purchase shares of Common Stock in connection with the Other Private Placements.


“Other Private Placements” has the meaning set forth in Whereas clause D.


“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization or a
government or any department or agency thereto.


“Post-Closing 8-K” has the meaning set forth in Section 4(j).
 
34

--------------------------------------------------------------------------------

“Pre-Announcement Period” has the meaning set forth in Section 2(e).


“Pre-Closing 8-K” has the meaning set forth in Section 4(j).


“Pre-Redemption Period” has the meaning set forth in Section 4(k)(ii).


“Principal Market” means the NASDAQ Global Select Market.


“Purchase Price” has the meaning set forth in Section 1(c).


“Registration Rights Agreement” means a Registration Rights Agreement between
the Company and the Buyer substantially in the form set forth on Exhibit A
hereto.


“Regulation D” has the meaning set forth in Whereas clause A.


“Regulatory Agreement” has the meaning set forth in Section 3(q)(i).


“Rule 144” has the meaning set forth in Section 2(h)(i).


“Rule 144A” has the meaning set forth in Section 2(h)(i).


“Sarbanes-Oxley Act” has the meaning set forth in Section 3(j)(iii).


“SEC” has the meaning set forth in Whereas clause A.


“SEC Documents” has the meaning set forth in Section 3(j)(i).


“Shares” has the meaning set forth in Section 1(a).


“Standstill Period” has the meaning set forth in Section 4(l).


“Stock Reduction Triggering Event” has the meaning set forth in Section
4(k)(ii).


 “Subsidiaries” means MetaBank and any other entity (including any joint
venture) in which the Company, directly or indirectly, owns capital stock or
holds an equity or similar interest having general voting power in respect of
more than fifty percent (50%) of all of the capital stock or equity or similar
interest of such entity or joint venture.


“Tax” means all federal, state, local, foreign or other governmental taxes,
assessments, duties, fees, levies or similar charges of any kind imposed by a
Governmental Entity, including, but not limited to, all income, profit, gross
receipts, franchise, excise, property, use, intangibles, sales, payroll, social
security, employment, value added, withholding and other taxes, and including
all interest, penalties and additional amounts imposed with respect to such
amounts, whether as a primary obligor or as a result of being a “transferee”
(within the meaning of Section 6901 of the Code or any other applicable Law) of
another Person or as a result of being a member of an affiliated, consolidated,
unitary or combined group.
 
35

--------------------------------------------------------------------------------

“Tax Return” means any return, declaration, report, claim for refund,
information return, statement or other document relating to Taxes, including any
schedule or attachment thereto, and including any amendment thereof.


“Transaction Documents” means, collectively, this Agreement, the Registration
Rights Agreement and each of the other agreements and instruments the Company or
the Buyer is, or will be, a party or by which it is, or will be, bound in
connection with the transactions contemplated hereby and thereby.


“Transfer Agent” has the meaning set forth in Section 1(d).


(b)          Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal Laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the Laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of Sioux Falls, South Dakota, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by Law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


(c)          Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided, that a facsimile or electronic
(i.e., “PDF”) signature shall be considered due execution and shall be binding
upon the signatory thereto with the same force and effect as if the signature
were an original.


(d)          Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.


(e)          Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
36

--------------------------------------------------------------------------------

(f)          Entire Agreement; Amendments. This Agreement, the Confidentiality
Agreement, the Registration Rights Agreement and the other Transaction Documents
supersede all other prior oral or written agreements among the Buyer and the
Company, their Affiliates and Persons acting on their behalf with respect to the
matters discussed herein and therein, and this Agreement, the Confidentiality
Agreement, the Registration Rights Agreement and the other Transaction Documents
contain the entire understanding of the parties hereto with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be amended other than by an instrument in writing signed by
the Company and the Buyer. No provision hereof may be waived other than by an
instrument in writing signed by the party from whom waiver is sought.


(g)          Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) Business Day after deposit
with a nationally recognized overnight courier service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:


If to the Company:


Meta Financial Group, Inc.
5501 S. Broadband Lane
Sioux Falls, South Dakota 57108
Facsimile: (605) 338-0596
Attention: J. Tyler Haahr


with a copy (for informational purposes only) to:


Katten Muchin Rosenman LLP
2900 K Street, NW
North Tower, Suite 200
Washington, DC 20007
Facsimile: (202) 339-8281
Attention: Jeffrey M. Werthan, Esq.


If to the Buyer:


Hawk Ridge Master Fund LP
12400 Wilshire Blvd., Suite 820
Los Angeles, CA 90025
Facsimile: (213) 402-7727

Attention: Eric Wolff

David Bradley
 
37

--------------------------------------------------------------------------------

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party pursuant to this Section.


(h)          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns. Neither the Company nor the Buyer shall assign or delegate
this Agreement or any of its rights or obligations hereunder without the prior
written consent of the other party hereto.


(i)          No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.


(j)          Further Assurances. Each party hereto shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as any other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.


(k)          No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rules of strict construction will be applied against any party.


(l)          Remedies. The Buyer shall have all rights and remedies set forth in
this Agreement and all rights and remedies which it has been granted at any time
under any other agreement or contract and all of the rights which such holders
have under any Law. Each party hereto shall be entitled to enforce its rights
hereunder specifically (without posting a bond or other security or proving
actual damages), to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights granted by Law. Notwithstanding
anything to the contrary contained herein, neither party hereto shall be
entitled to consequential, special, exemplary, indirect or incidental damages
hereunder.


(m)          Acknowledgment Regarding Buyer’s Shares. The Company acknowledges
and agrees that the Buyer is acting solely in the capacity of arm’s length
purchaser with respect to this Agreement and the transactions contemplated
hereby. The Company further acknowledges that the Buyer is not acting as a
financial advisor or fiduciary of the Company or any of the Subsidiaries (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby, and any advice given by the Buyer or any of its
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is merely incidental to the Buyer’s purchase of the Shares.
The Company further represents to the Buyer that the Company’s decision to enter
into this Agreement has been based solely on the independent evaluation by the
Company and its representatives.


(n)          Buyer’s Acknowledgments Regarding Other Private Placements. Except
as set forth in the proviso to this sentence, the Buyer acknowledges and agrees
that it is entering into (or will enter into) this Agreement and each other
Transaction Document to which it is or will be a party without relying on any
representation and warranty of, or any other statement made by, the Company or
any of its advisors or representatives to the effect that the terms, conditions
and provisions of this Agreement and such other Transaction Documents are based
on the same terms, conditions and provisions as those terms, conditions and
provisions agreed to by the Company and any Other Investor in connection with
any Other Private Placement; provided, that the Company hereby represents and
warrants that this Agreement and each of the securities purchase agreements
entered into by the Other Investors in connection with the Other Private
Placements are on the date hereof, and will be on the Closing Date,
substantially the same with respect to the following provisions (or absence
thereof, as the case may be), and the terms of each such provision are not more
or less favorable in any respect to the Buyer as compared to any Other Investor:
(i) the manner of computing the Purchase Price (as set forth in Section 1(c)
hereof), (ii) the outside date by which any party hereto or thereto, as
applicable, may terminate such agreement if the Closing of the transactions
contemplated hereby or thereby, as applicable, shall not have occurred (as set
forth in Section 8(b) hereof), (iii) the definition of “Material Adverse Effect”
(as set forth in Section 9(a) hereof), (iv) the indemnification provisions (as
set forth in Section 7 hereof), and (v) the absence of a provision relating to
the Buyer or any Other Investor being entitled to receive reimbursement from the
Company of any of its costs or expenses related to entering into this Agreement
or the securities purchase agreements entered into in connection with the Other
Private Placements, as the case may be (other than pursuant to the
indemnification provisions to the extent provided therein, if at all, which
indemnification provisions are substantially the same) (collectively, the
“Fundamental Terms”). In the event that the Company agrees to amend any of the
Fundamental Terms for any Other Investor in connection with any Other Private
Placement, the Company shall notify the Buyer within one (1) Business Day of
such amendment (which, in any event, shall be not less than one (1) Business Day
prior to the Closing Date) and provide to the Buyer a draft of the revised
securities purchase agreement or other transaction document, as applicable.
 
38

--------------------------------------------------------------------------------

(o)          Interpretive Matters. Unless the context otherwise requires, (a)
all references to Sections, Schedules, Appendices or Exhibits are to Sections,
Schedules, Appendices or Exhibits contained in or attached to this Agreement,
(b) words in the singular or plural include the singular and plural and pronouns
stated in either the masculine, the feminine or neuter gender shall include the
masculine, feminine and neuter, (c) the words “hereof,” “herein” and words of
similar effect shall reference this Agreement in its entirety, and (d) the use
of the word “including” in this Agreement shall be by way of example rather than
limitation.


[Signature Page Follows]
 
39

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.



 
COMPANY:
   
META FINANCIAL GROUP, INC.
   
By
/s/ Glen W. Herrick
 
Name:
Glen W. Herrick
 
Title:
Executive Vice President and Chief Financial Officer
         
BUYER:
   
HAWK RIDGE MASTER FUND LP
       
By:
/s/ Eric Wolff
 
Name:
Eric Wolff
 
Title:
Principal



[Signature Page to Securities Purchase Agreement - Hawk Ridge]
 

--------------------------------------------------------------------------------

Schedule 9(a)


Knowledge of the Company


J. Tyler Haahr


Glen W. Herrick


Bradley C. Hanson


John Hagy
 

--------------------------------------------------------------------------------

META FINANCIAL GROUP, INC.


SECURITIES PURCHASE AGREEMENT


DISCLOSURE LETTER


This Meta Financial Group, Inc. Disclosure Letter (the “Disclosure Letter”) is
the Disclosure Letter referred to in, and is being delivered pursuant to, the
Securities Purchase Agreement, dated as of June 29, 2015 (the “Agreement”), by
and between Meta Financial Group, Inc., a Delaware corporation (“Company”), and
Hawk Ridge Master Fund LP, a Delaware limited partnership (“Buyer”). Capitalized
terms used herein and not otherwise defined shall have the meaning ascribed to
them in the Agreement, unless the context otherwise requires.


The information and disclosures made in this Disclosure Letter are subject to,
and made under, the following terms and conditions:


The information included in this Disclosure Letter is disclosed confidentially
and is subject to the obligations of confidentiality contained in the
Confidentiality Agreement. The information provided in this Disclosure Letter is
being provided solely for the purpose of making the required disclosures to
Buyer under the Agreement. Except as expressly required by the Agreement, the
inclusion of any fact, item, matter, circumstance, transaction, action,
proceeding, or event in a Schedule hereof is not deemed to be an admission or
representation that the fact, item, matter, circumstance, transaction, action,
proceeding, or event is or is not material or would or could have a Material
Adverse Effect, and such inclusion shall not be deemed an acknowledgement that
such fact, item, matter, circumstance, transaction, action, proceeding, or event
is required to be disclosed pursuant to the Agreement. The introductory language
and the heading to each Schedule are inserted for convenience of reference only
and shall not create a different standard for disclosure from that set forth in
the Agreement. Further, the use of headings in this Disclosure Letter shall not
create a representation regarding the completeness or accuracy of the
organization of the information in this Disclosure Letter. In disclosing this
information in this Disclosure Letter, Company expressly does not waive any
attorney-client privilege associated with such information, nor any protection
afforded by the work-product doctrine with respect to any of the matters
disclosed or discussed herein.


In accordance with the Agreement, Company hereby discloses to Buyer the
following:
 

--------------------------------------------------------------------------------

Schedule 3(e)


No Conflicts


None.
 

--------------------------------------------------------------------------------

Schedule 3(j)(i)


Certain Reports Not Filed with the SEC


None.
 

--------------------------------------------------------------------------------

Schedule 3(l)(i)


Material Adverse Effect Events


None.
 

--------------------------------------------------------------------------------

Schedule 3(l)(ii)


Certain Changes


None.
 

--------------------------------------------------------------------------------

Schedule 3(m)


Undisclosed Liabilities


None.
 

--------------------------------------------------------------------------------

Schedule 3(p)


Transactions with Affiliates


Affiliate Transactions with Subsidiaries


None of the officers, directors or employees of the Company or any of its
subsidiaries is a party to any affiliate transaction with any of the
Subsidiaries.


Affiliate Transactions with the Company


See the Company’s Annual Report on Form 10-K filed December 12, 2014 and the
Company’s Proxy Statement on Schedule DEF 14A filed on December 16, 2014 for a
description of the Company’s stock option and incentive plans and information
regarding options and restricted shares outstanding thereunder.


As of June 17, 2015, the executive officers of the Company held the number of
unexercised options for shares of Common Stock and shares of unvested restricted
common stock set forth opposite their names below:


Executive Officer
Unexercised Options for shares of Common Stock
Shares of Unvested Restricted Common Stock
J. Tyler Haahr
49,065
0
Bradley C. Hanson
81,920
0
Glen W. Herrick
0
2,000
Troy Moore, III
20,417
0
Ira D. Frericks
0
0
Ronald W. Butterfield
3,119
0
Total:
154,521
2,000



As of June 17, 2015, all other employees, officers, directors and consultants of
the Company and its Subsidiaries held a total of 225,620 unexercised options and
4,230 shares of unvested restricted stock.
 

--------------------------------------------------------------------------------

Schedule 3(q)


Agreements with Regulatory Agencies


(i)
Section 3(q)(i) – Regulatory Agreements.



As previously disclosed in public filings with the SEC, on July 15, 2011, the
Company and MetaBank each stipulated and consented to a Cease and Desist Order
(together, the “Orders” or the “Consent Orders”) issued by the Office of Thrift
Supervision (the “OTS”), imposing various restrictions and compliance
requirements on the Company and the Bank, respectively. On August 7, 2014, the
Office of the Comptroller of the Currency (“OCC”), as successor to the OTS as a
result of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010,
terminated the Bank’s Consent Order. On May 26, 2015, the Federal Reserve Board
announced that on May 21, 2015, it had terminated the Consent Order relating to
the Company.



(ii) Section 3(q)(ii) – Pending or threatened Regulatory Agreements; capital
restoration plans.



The information presented elsewhere in this Schedule 3(q) is incorporated herein
by reference.



(iii) Section 3(q)(iii) – Initiated or pending proceedings, enforcement actions,
or formal investigations.



None.



(iv) Section 3(q)(iv) – Resolutions of proceedings, enforcement actions, or
formal investigations.



As previously disclosed in public filings with the SEC, on July 15, 2011, the
Company and MetaBank each stipulated and consented to the Consent Orders issued
by the OTS.


On August 7, 2014, the Company announced that its bank subsidiary, MetaBank, had
been released from its Consent Order by the OCC. The Consent Order was
terminated effective August 7, 2014.


On May 26, 2015, the Federal Reserve Board announced that on May 21, 2015, it
had terminated the Consent Order relating to the Company. The Consent Order was
originally issued by the Office of Thrift Supervision.



(v) Section 3(q)(v) – Unresolved violations, criticisms or exceptions.



None.
 

--------------------------------------------------------------------------------

(vi) Section 3(q)(vi) – Formal inquiries by or disagreement or disputes with any
Government Agency.



None.
 

--------------------------------------------------------------------------------

Schedule 3(r)


Certain Capitalization Matters


(i)
Capital Stock of Company Subject to Preemptive Rights or Similar Rights or
Liens, etc.



None.



(ii) Outstanding Options, Warrants, Convertible Securities, Rights to Subscribe,
etc. Relating to the Company and its Subsidiaries



The options and other securities described or referenced on Schedule 3(p) of
this Disclosure Letter.



(iii) Registration Obligations of the Company or its Subsidiaries



None.



(iv) Agreements of the Company or its Subsidiaries That May Require Redemption
of Securities of the Company




(A) Securities Purchase Agreement, dated as of January 29, 2010, between the
Company and NetSpend Holdings, Inc.




(B) Securities Purchase Agreement, dated as of May 9, 2012, between the Company
and ACP MFG Holdings, LLC.




(C) Securities Purchase Agreement, dated as of May 9, 2012, among the Company
and Boathouse Row I, LP, Boathouse Row II, LP and Boathouse Row Offshore, LTD.




(D) Securities Purchase Agreement, dated as of May 9, 2012, between the Company
and Long Meadow Holdings, L.P.




(v) Securities of the Company or its Subsidiaries With Anti-Dilution Rights,
etc.



None.



(vi) Stock Appreciation Rights and Phantom Stock Plans of the Company



None.
 

--------------------------------------------------------------------------------

Schedule 3(s)


Subsidiaries of the Company


The following are the direct and indirect subsidiaries of the Company, showing
the owner thereof, percentage interest held and jurisdiction of organization:


Name and Jurisdiction
of Subsidiary
Owner
of Subsidiary
Percentage Interest of
Subsidiary Held by Owner
 
MetaBank,
a federally chartered
savings association
 
 
 
Meta Financial Group, Inc.
 
100%
 
First Midwest
Financial Capital Trust I,
a Delaware business trust
 
 
 
Meta Financial Group, Inc.
 
100%



 

--------------------------------------------------------------------------------

Schedule 3(t)


Litigation


None.
 

--------------------------------------------------------------------------------

Exhibit A to Securities Purchase Agreement
(Form of Registration Rights Agreement)


REGISTRATION RIGHTS AGREEMENT


THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of __________
___, 2015, by and between Meta Financial Group, Inc., a Delaware corporation
(the “Company”), and Hawk Ridge Master Fund LP, a Delaware limited partnership
(the “Buyer”).


RECITALS:


WHEREAS, this Agreement is being entered into pursuant to the provisions of that
certain Securities Purchase Agreement (the “Securities Purchase Agreement”),
dated as of June 29, 2015, by and between the Company and the Buyer; and


WHEREAS, as an inducement to the Buyer’s investment in the Company pursuant to
the Securities Purchase Agreement, the parties desire to enter into this
Agreement in order to grant certain registration rights to the Buyer as set
forth below.


NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


SECTION 1.
GENERAL


1.1            Definitions. As used in this Agreement, the following terms shall
have the following respective meanings:


“120-Day Deadline” shall have the meaning ascribed to it in Section 2.1(b)
hereof.


“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person or entity.


“Agreement” shall have the meaning ascribed to it in the preamble hereof.


“Black Out Period” shall have the meaning ascribed to it in Section 2.11(a)
hereof.


“Business Day” means any day that is not a Saturday or Sunday or a day on which
banks are required or permitted to be closed in the State of New York.


“Buyer” shall have the meaning ascribed to it in the preamble hereof.


“Closing Date” means the date on which the closing of the transactions
contemplated by the Securities Purchase Agreement occurs.


“Common Stock” means shares of common stock, $0.01 par value per share, of the
Company.
 
A-1

--------------------------------------------------------------------------------

“Company” shall have the meaning ascribed to it in the preamble hereof.


“Event” shall have the meaning ascribed to it in Section 2.1(b) hereof.


“Event Date” shall have the meaning ascribed to it in Section 2.1(b) hereof.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, or similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.


“Holder” or “Holders” means the Buyer and any holder of Registrable Securities
to whom the registration rights conferred by this Agreement have been
transferred in compliance with Section 2.8 hereof.


“Mandatory Registration Statement” shall have the meaning ascribed to it in
Section 2.1(a) hereof.


“Misstatement” shall have the meaning ascribed to it in Section 2.4 hereof.


“Person” means any individual, corporation, partnership, joint venture, limited
liability company, business trust, joint stock company, trust or unincorporated
organization or any government or any agency or political subdivision thereof.


“Register,” “registered,” and “registration” shall refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of effectiveness of such
registration statement.


“Registrable Securities” means (a) the Shares, and (b) any Common Stock issued
as (or issuable upon the conversion or exercise of any warrant, right, preferred
stock or other security which is issued as) a dividend or other distribution
with respect to, or in exchange for or in replacement of, the Shares held by the
Holders; provided, however, that Registrable Securities shall not include any
shares of Common Stock (i) which have been sold or otherwise disposed of either
pursuant to a registration statement or Rule 144 under the Securities Act; (ii)
which have been sold in a private transaction in which the transferor’s rights
under this Agreement are not assigned in compliance with the terms of this
Agreement; or (iii) which may be sold by the Holder in question pursuant to Rule
144 without volume restrictions or public information requirements.


“Registration Expenses” means all expenses incurred by the Company in effecting
any registration pursuant to this Agreement (including any Mandatory
Registration Statement), including, without limitation, all registration and
filing fees, printing expenses, fees and disbursements of counsel for the
Company, blue sky fees and expenses, and expenses of the Company’s independent
accountants in connection with any regular or special reviews or audits incident
to or required by any such registration, and any other Persons retained by the
Company and the compensation of regular employees of the Company, which shall be
paid in any event by the Company, but shall not include Selling Expenses.
 
A-2

--------------------------------------------------------------------------------

“Rule 144” means Rule 144 under the Securities Act or any successor rule.


“SEC” or “Commission” means the Securities and Exchange Commission and any
successor agency.


“Securities Act” means the Securities Act of 1933, as amended, or similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.


“Securities Purchase Agreement” shall have the meaning ascribed to it in the
recitals hereof.


“Selling Expenses” means all underwriting discounts, selling commissions, fees
of underwriters, selling brokers, dealer managers and similar securities
industry professionals and stock transfer taxes applicable to the sale of
Registrable Securities and fees and disbursements of counsel for any Holder.


“Shares” means the 93,809 shares of Common Stock issued by the Company to the
Buyer on the Closing Date pursuant to the Securities Purchase Agreement.


“Trading Markets” shall have the meaning ascribed to it in Section 2.3(g)
hereof.


“Violation” shall have the meaning ascribed to it in Section 2.7(a) hereof.


SECTION 2.
REGISTRATION


2.1            Registration Statement.


(a)            In accordance with the requirements of Section 2.3 below, the
Company shall file with the SEC within thirty (30) calendar days after the
Closing Date, and shall use commercially reasonable efforts to cause to be
declared effective by the SEC as soon as practicable after the date of such
filing, and in any event within 120 calendar days after the Closing Date, a
registration statement on Form S-1 or Form S-3 with respect to the resale of the
Registrable Securities by the Holders thereof. The Company shall also, once such
registration statement becomes effective, maintain the effectiveness of the
registration effected pursuant to this Section 2.1 and keep such registration
statement free of any material misstatements or omissions at all times, subject
only to the limitations set forth herein, including pursuant to Section 2.4
hereof. The registration statement contemplated by this Section 2.1 is referred
to herein as the “Mandatory Registration Statement.” The Company shall cause the
Mandatory Registration Statement to remain effective until such date as is the
earlier of (i) the date on which all Registrable Securities included in the
registration statement shall have been sold or shall have otherwise ceased to be
Registrable Securities and (ii) the date on which all remaining Registrable
Securities may be sold pursuant to Rule 144 without volume restrictions or
public information requirements and any and all restrictive legends with respect
to restrictions on transferability under the Securities Act have been removed
from the Shares (provided that removal of such legends shall not be a condition
to the Company’s right to cause the Mandatory Registration Statement to no
longer remain effective if the Holders shall fail to promptly take such
reasonable actions as the Company shall reasonably request to facilitate removal
of the restrictive legends).
 
A-3

--------------------------------------------------------------------------------

(b)            If: (i) the Mandatory Registration Statement is not filed on or
prior to thirty (30) calendar days after the Closing Date (subject to the
provisions of Section 2.11), or (ii) the Company fails to file with the
Commission a request for acceleration in accordance with Rule 461 promulgated
under the Securities Act, within five (5) Business Days after the date that the
Company is notified (orally or in writing, whichever is earlier) by the
Commission that the Mandatory Registration Statement will not be “reviewed” or
not be subject to further review, or (iii) the Mandatory Registration Statement
filed or required to be filed hereunder is not declared effective by the
Commission within 120 calendar days after the Closing Date (the “120-Day
Deadline”), or (iv) in the event that, after the 120-Day Deadline, the
Registrable Securities have not been listed on the Trading Markets (as defined
below), or (v) after the 120-Day Deadline, the Mandatory Registration Statement
ceases for any reason to remain continuously effective as to all Registrable
Securities for which it is required to be effective, or the Holders are
otherwise not permitted to utilize the prospectus therein to resell such
Registrable Securities (except as may be restricted pursuant to Section 2.4 or
2.11) for more than 14 consecutive calendar days or more than an aggregate of 20
calendar days during any 12-month period (which need not be consecutive calendar
days) (any such failure or breach being referred to as an “Event”, and for
purposes of clause (i), (iii) or (iv) the date on which such Event occurs, or
for purposes of clause (ii) the date on which such five (5) Business Day period
is exceeded, or for purposes of clause (v) the date on which such 14 or 20
calendar day period, as applicable, is exceeded being referred to as the “Event
Date”), then in addition to any other rights a Holder may have hereunder or
under applicable law, on each such Event Date and on the expiration of each
thirty (30) day period following such Event Date (if the applicable Event shall
not have been cured by such date) until the earlier of the date on which the
applicable Event is cured or such Holder no longer owns Registrable Securities,
the Company shall pay to such Holder an amount in cash, as partial liquidated
damages and not as a penalty, equal to two and one-half percent (2.50%) of the
aggregate purchase price paid by such Holder for all Registrable Securities then
held by such Holder. If the Company fails to pay any partial liquidated damages
pursuant to this Section in full within seven calendar days after the date
payable hereunder, the Company will pay interest thereon at a rate of 18% per
annum (or, to the extent such amount exceeds the maximum amount that is
permitted to be paid under applicable law, such lesser maximum amount that is
permitted to be paid by applicable law) to the Holder, accruing daily from the
date such partial liquidated damages are due hereunder until such amounts, plus
all such interest thereon, are paid in full. Notwithstanding anything herein to
the contrary, in no event shall liquidated damages or any interest thereon
accrue, nor shall the Company have any payment or other obligations pursuant to
this Section 2.1(b), with respect to more than one Event at any time. The
partial liquidated damages pursuant to the terms hereof shall apply on a daily
pro-rata basis for any portion of a month prior to the cure of an Event.


2.2            Expenses of Registration. All reasonable Registration Expenses
incurred in connection with any registration hereunder shall be borne by the
Company. All Selling Expenses incurred in connection with any registrations
hereunder shall be borne by the Holders of the Registrable Securities so
registered pro rata on the basis of the number of shares so registered.
 
A-4

--------------------------------------------------------------------------------

2.3            Additional Obligations of the Company. The Company shall:


(a)            At least three (3) Business Days before filing the Mandatory
Registration Statement, furnish to counsel selected by the Holders of a majority
of the Registrable Securities covered by such registration statement copies of
all such documents proposed to be filed (except for Annual Reports on Form 10-K,
Quarterly Reports on Form 10-Q and Current Reports on Form 8-K and any similar
or successor reports that have been filed via EDGAR which may be incorporated or
deemed to be incorporated by reference thereto), and the Company shall in good
faith consider any reasonable comments of such counsel received at least one (1)
Business Day prior to filing.


(b)            Promptly notify the Holders when the Mandatory Registration
Statement is declared effective by the Commission. The Company shall respond as
promptly as reasonably practicable to any comments received from the Commission
with respect to the registration statement or any amendments thereto and shall
furnish to the Holders, upon request, any comments of the Commission staff
regarding the Holders. The Company shall promptly file with the Commission a
request for acceleration of effectiveness in accordance with Rule 461
promulgated under the Securities Act after the Company concludes that the staff
of the Commission has no further comments on the filing.


(c)            Furnish to the Holders such number of copies of a prospectus,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents as they may reasonably request in order
to facilitate the disposition of Registrable Securities owned by them.


(d)            Use commercially reasonable efforts to register and qualify the
securities covered by the Mandatory Registration Statement under such other
securities or Blue Sky laws of such U.S. jurisdictions as shall be reasonably
requested by the Holders unless an exemption from registration and qualification
exists; provided that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business, file a general consent to
service of process or subject itself to general taxation in any such states or
jurisdictions.


(e)            Promptly notify each Holder of Registrable Securities covered by
the Mandatory Registration Statement at any time when a prospectus relating
thereto is required to be delivered under the Securities Act of the happening of
any event as a result of which the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing (provided that in no event shall such notice contain any material,
non-public information regarding the Company) and, when such state of facts no
longer exists whether due to passage of time or filing of supplemental
disclosure by the Company, the Company shall promptly furnish to each such
Holder a reasonable number of copies of any supplement or amendment to such
prospectus filed by the Company.


(f)            Use commercially reasonable efforts to prevent the issuance of
any stop order or other suspension of effectiveness of the Mandatory
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction in the United States, and in
the event of the issuance of any stop order suspending the effectiveness of such
registration statement, or any order suspending or preventing the use of any
related prospectus or suspending the qualification of any equity securities
included in such registration statement for sale in any jurisdiction, the
Company shall use commercially reasonable efforts to obtain promptly the
withdrawal of such order.
 
A-5

--------------------------------------------------------------------------------

(g)            Use commercially reasonable efforts to cause all Shares to be
listed on each securities exchange on which the same class of securities issued
by the Company are then listed (collectively, the “Trading Markets”), including,
without limitation, by the filing of any required additional listing
applications.


(h)            Use commercially reasonable efforts to cooperate with the Holders
who hold Registrable Securities being offered and, to the extent applicable,
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legend) representing the Registrable Securities sold pursuant to the
Mandatory Registration Statement, and enable such certificates to be in such
denominations or amounts, as the case may be, as the Holders may reasonably
request and registered in such names as the Holders may request.


(i)            Provide and cause to be maintained a registrar and transfer agent
for all Registrable Securities covered by any registration statement from and
after a date not later than the effective date of the Mandatory Registration
Statement.


(j)            Not, nor shall any subsidiary or affiliate thereof, identify any
Holder as an underwriter in any public disclosure or filing with the SEC or the
NASDAQ Stock Market or any other securities exchange or market without the
consent of such Holder except as required by law.


2.4            Suspension of Sales. Upon receipt of written notice from the
Company that the Mandatory Registration Statement or a prospectus relating
thereto contains an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they are made, not misleading
(a “Misstatement”), each Holder of Registrable Securities shall forthwith
discontinue disposition of Registrable Securities until such Holder has received
copies of the supplemented or amended prospectus that corrects such
Misstatement, or until such Holder is advised in writing by the Company that the
use of the prospectus may be resumed, and, if so directed by the Company, such
Holder shall deliver to the Company all copies, other than permanent file copies
then in such Holder’s possession, of the prospectus covering such Registrable
Securities current at the time of receipt of such notice. The total number of
calendar days that any such suspension may be in effect in any 365 day period
shall not exceed 90 days.


2.5            Termination of Registration Rights. A Holder’s registration
rights under this Agreement, including any right to payment under Section
2.1(b), shall expire on the date on which such Holder ceases to own Registrable
Securities or securities that are expressly convertible into or exercisable for
Registrable Securities.


2.6            Furnishing Information. It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Agreement that
the selling Holders shall furnish to the Company such information regarding
themselves, the Registrable Securities held by them and the intended method of
disposition of such securities as shall be required to effect the registration
of their Registrable Securities.
 
A-6

--------------------------------------------------------------------------------

2.7            Indemnification. In the event any Registrable Securities are
included in a registration statement under this Section 2:


(a)            To the extent permitted by law, the Company shall indemnify and
hold harmless each Holder and each person, if any, who controls such Holder
within the meaning of the Securities Act or the Exchange Act, against any
losses, claims, damages, or liabilities (joint or several) to which they may
become subject under the Securities Act, the Investment Company Act of 1940, as
amended, or the Exchange Act or other federal or state law, insofar as such
losses, claims, damages, or liabilities (or actions in respect thereof) arise
out of or are based upon any of the following statements, omissions or
violations (collectively, a “Violation”): (i) any untrue statement or alleged
untrue statement of a material fact contained in such registration statement,
including any related preliminary prospectus or final prospectus or any
amendments or supplements thereto, (ii) the omission or alleged omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, or state
securities laws or any rule or regulation promulgated under the Securities Act,
the Exchange Act or any other federal or state securities law in connection with
the registration of the Registrable Securities; and the Company will pay to each
such Holder or controlling person, as incurred, any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability, or action; provided, however, that the
indemnity agreement contained in this Section 2.7(a) shall not apply to any
Holder (or any related controlling person) with respect to amounts paid in
settlement of any such loss, claim, damage, liability, or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be liable in any such case
for any such loss, claim, damage, liability, or action to the extent that it
arises out of or is based upon a Violation which occurs (i) solely in reliance
upon and in conformity with written information furnished expressly for use in
connection with such registration statement (including any related preliminary
prospectus or final prospectus) or any amendment thereof or supplement thereto
by such Holder or controlling person, (ii) as a result of any failure of such
Holder or controlling person to deliver or cause to be delivered a prospectus
made available by the Company in a timely manner, or (iii) as a result of a
violation by such Holder or controlling person of such Holder’s obligations
under Section 2.4 hereof.


(b)            To the extent permitted by law and provided that such Holder is
not entitled to indemnification pursuant to Section 2.7(a) above with respect to
such matter, each selling Holder (severally and not jointly) shall indemnify and
hold harmless the Company, each of its directors, officers, persons, if any, who
control the Company within the meaning of the Securities Act, any other Holder
selling securities in such registration statement and any controlling person of
any such other Holder, against any losses, claims, damages, or liabilities to
which any of the foregoing persons may become subject under the Securities Act,
the Exchange Act or other federal or state securities law, insofar as such
losses, claims, damages, or liabilities (or actions in respect thereof) arise
out of or are based upon any (i) untrue statement or alleged untrue statement of
a material fact regarding such Holder and provided in writing by such Holder
expressly for use in connection with a registration statement which is contained
in such registration statement, including any related preliminary prospectus or
final prospectus or any amendments or supplements thereto, (ii) the omission or
alleged omission to state therein a material fact required to be stated therein,
or necessary to make the statements therein not misleading, in the case of each
of clause (i) and (ii), to the extent (and only to the extent) that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in such registration statement, preliminary or final prospectus, amendment or
supplement thereto, in reliance upon and in conformity with written information
furnished by such Holder expressly for use in connection with such registration
statement, preliminary or final prospectus, amendment or supplement thereto,
(iii) any failure by such Holder or controlling person to deliver or cause to be
delivered a prospectus made available by the Company in a timely manner, or (iv)
violation by such Holder or controlling person of such Holder’s obligations
under Section 2.4 hereof; and each such Holder will pay, as incurred, any legal
or other expenses reasonably incurred by any Person intended to be indemnified
pursuant to this Section 2.7(b) in connection with investigating or defending
any such loss, claim, damage, liability, or action as a result of such Holder’s
untrue statement, omission, failure or violation; provided, however, that the
indemnity agreement contained in this Section 2.7(b) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Holder (which consent shall
not be unreasonably withheld); provided, that, (x) the indemnification
obligations in this Section 2.7(b) shall be individual and ratable not joint and
several for each Holder and (y) in no event shall the aggregate of all
indemnification payments by any Holder under this Section 2.7(b) exceed the net
proceeds from the offering received by such Holder.
 
A-7

--------------------------------------------------------------------------------

(c)            Promptly after an indemnified party under this Section 2.7
becomes aware of any matter that such indemnified party believes will entitle
such party to indemnification pursuant to this Section 2.7, such indemnified
party will, if a claim in respect thereof is to be made against any indemnifying
party under this Section 2.7, deliver to the indemnifying party a written notice
thereof and the indemnifying party shall have the right to participate in, and,
to the extent the indemnifying party so desires, jointly with any other
indemnifying party similarly noticed, to assume the defense of the action in
question (including any governmental action) with counsel mutually satisfactory
to the parties; provided, however, that an indemnified party (together with all
other indemnified parties which may be represented without conflict by one
counsel) shall have the right to retain one separate counsel, with the
reasonable fees and expenses of such counsel to be paid by the indemnifying
party, if (i) the indemnifying party shall have failed to assume the defense of
such claim within twenty (20) days after receipt of notice of the claim and to
employ counsel reasonably satisfactory to such indemnified party, as the case
may be; or (ii) in the reasonable opinion of counsel retained by the
indemnifying party, representation of such indemnified party by such counsel
would be inappropriate due to actual or potential differing interests between
such indemnified party and any other party represented by such counsel in such
proceeding. The indemnified party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the indemnified party which relates to such
action or claim. The indemnifying party shall keep the indemnified party
reasonably apprised of the status of the defense or any settlement negotiations
with respect thereto. No indemnifying party shall be liable for any settlement
of any action, claim or proceeding effected without its prior written consent;
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
indemnified party under this Section 2.7, except to the extent such failure to
give notice actually and materially prejudices the indemnifying party.
 
A-8

--------------------------------------------------------------------------------

(d)            If the indemnification provided for in this Section 2.7 is held
by a court of competent jurisdiction to be unavailable to an indemnified party
with respect to any loss, liability, claim, damage, or expense referred to
therein, then the indemnifying party, in lieu of indemnifying such indemnified
party hereunder, shall contribute to the amount paid or payable by such
indemnified party as a result of such loss, liability, claim, damage, or expense
in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other in
connection with the statements or omissions that resulted in such loss,
liability, claim, damage, or expense as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission. Notwithstanding the foregoing, the amount that any Holder
will be obligated to contribute pursuant to this Section 2.7(d) will be limited
to an amount equal to the net amount of proceeds received by such Holder from
the sale of Registrable Securities sold by such Holder pursuant to the
registration statement which gives rise to such obligation to contribute (less
the aggregate amount of any damages which such Holder has otherwise been
required to pay in respect of such loss, liability, claim, damage, or expense or
any substantially similar loss, liability, claim, damage, or expense arising
from the sale of such Registrable Securities). No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution hereunder from any person who was not guilty of
such fraudulent misrepresentation.


(e)            The obligations of the Company and Holders under this Section 2.7
shall survive the completion of any offering of Registrable Securities in a
registration statement under this Section 2, and otherwise.


2.8            Assignment of Registration Rights. The rights to cause the
Company to register Registrable Securities pursuant to this Agreement may be
assigned by a Holder to a transferee or assignee of Registrable Securities if
(a) such transferee is an Affiliate, subsidiary or parent company of a party
hereto, or (b) such transferee acquires at least 25% of the Registrable
Securities then owned by such Holder; provided, that (i) the transferor shall
furnish to the Company written notice at or prior to the time of transfer of the
name and address of such transferee or assignee and the securities with respect
to which such registration rights are being assigned, (ii) such transferee shall
agree in writing to be subject to all restrictions set forth in this Agreement
in the same capacity and to the same extent as the transferring Holder; and
(iii) immediately following such transfer or assignment the further disposition
of such securities by the transferee or assignee is restricted under the
Securities Act or applicable state securities laws and such transferee shall
acknowledge, immediately following such assignment, that the further disposition
of such securities by such assignee is restricted under the Securities Act.


2.9            Rule 144 Reporting. With a view to making available to the
Holders the benefits of certain rules and regulations of the SEC which may
permit the sale of the Registrable Securities to the public without
registration, the Company agrees, so long as shares of Registrable Securities
are outstanding, to use its reasonable best efforts to:
 
A-9

--------------------------------------------------------------------------------

(a)            make and keep public information available, as those terms are
understood and defined in Securities Act Rule 144 or any similar or analogous
rule promulgated under the Securities Act, at all times after the effective date
of this Agreement;


(b)            file with the SEC, in a timely manner, all annual and quarterly
reports required of the Company under Section 13 or Section 15(d) of the
Exchange Act; and


(c)            so long as a Holder owns any Registrable Securities, furnish to
such Holder forthwith upon request a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 under the Securities Act,
and of the Exchange Act; a copy of the most recent annual or quarterly report of
the Company; and such other reports and documents as a Holder may reasonably
request in availing itself of any rule or regulation of the SEC allowing it to
sell any such securities without registration.


2.10            Obligations of the Holders.


(a)            Each Holder shall furnish in writing to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the registration of such Registrable Securities
and shall execute such documents in connection with such registration as the
Company may reasonably request in connection therewith. Upon the execution of
this Agreement, each Holder shall complete, execute and deliver to the Company a
selling securityholder notice and questionnaire in form reasonably satisfactory
to the Company. At least five (5) Business Days prior to the first anticipated
filing date of any registration statement, the Company shall notify each Holder
of any additional information the Company requires from such Holder if such
Holder elects to have any of the Registrable Securities included in such
registration statement. A Holder shall provide such information to the Company
at least two (2) Business Days prior to the first anticipated filing date of
such Registration Statement. Each holder agrees that, in connection with any
sale of Registrable Securities by it pursuant to a registration statement, it
shall comply with the “Plan of Distribution” section of the then current
prospectus relating to such registration statement.


(b)            Each Holder, by its acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of the Mandatory Registration
Statement hereunder, unless such Holder has notified the Company in writing of
its election to exclude all of its Registrable Securities from the Mandatory
Registration Statement.


(c)            Each Holder covenants and agrees that it shall comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Mandatory
Registration Statement (including any related prospectus) and any amendment or
supplement thereto.


2.11            Suspension of Registration Rights.
 
A-10

--------------------------------------------------------------------------------

(a)            Notwithstanding anything to the contrary herein, if the Company
shall at any time furnish to the Holders a certificate signed by any of its
authorized officers (a “Suspension Notice”) stating that the Company is engaged
in a material merger, acquisition or sale, or a pending material financing,
material corporate reorganization or other material corporate transaction, and
the Board of Directors of the Company determines, in good faith and by
appropriate resolution after consultation with its outside counsel, that the
filing of the Mandatory Registration Statement would require additional
disclosure of material information that would be materially detrimental to the
Company, then the right of the Holders to require the Company to file the
Mandatory Registration Statement shall be suspended for a period (a “Black Out
Period”) of not more than sixty (60) days in the aggregate in any three hundred
and sixty (360) consecutive-day period (and no more than ten (10) consecutive
Business Days in any three hundred and sixty (360) consecutive day period).


(b)            Notwithstanding anything to the contrary in this Section 2.11,
the Company shall not impose any Black Out Period in a manner that is more
restrictive (including, without limitation, as to duration) than the comparable
restrictions that the Company may impose on transfers of the Company’s equity
securities by its directors and senior executive officers.


(c)            If the public announcement of the applicable material transaction
or material, nonpublic information is made during a Black Out Period, then the
Black Out Period shall terminate without any further action of the parties and
the Company shall immediately notify the Holders of such termination.


SECTION 3.
MISCELLANEOUS


3.1            Successors and Assigns. Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and permitted assigns of the parties
(including, subject to Section 2.8, transferees of Registrable Securities).
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.


3.2            Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal Laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the Laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of Sioux Falls, South Dakota, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by Law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
A-11

--------------------------------------------------------------------------------

3.3            Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument


3.4            Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement


3.5            Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) Business Day after deposit
with a nationally recognized overnight courier service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:


If to the Company:


Meta Financial Group, Inc.
5501 S. Broadband Lane
Sioux Falls, South Dakota 57108
Facsimile: (605) 338-0596
Attention: J. Tyler Haahr


with a copy (for informational purposes only) to:


Katten Muchin Rosenman LLP
2900 K Street, NW
North Tower, Suite 200
Washington, DC 20007
Facsimile: (202) 339-8281
Attention: Jeffrey M. Werthan, Esq.


If to the Buyer:


Hawk Ridge Master Fund LP
12400 Wilshire Blvd., Suite 820
Los Angeles, CA 90025
Facsimile: (213) 402-7727

  Attention: Eric Wolff

David Bradley
 
A-12

--------------------------------------------------------------------------------

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party pursuant to this Section.


3.6            Expenses. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled.


3.7            Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the prior written consent of the Company and a majority-in-interest of the
Holders.


3.8            Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.


3.9            Entire Agreement. This Agreement supersedes all other prior oral
or written agreements between the Buyer, the Company, their Affiliates and
Persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor the Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters.


3.10            Termination. This Agreement shall terminate and be of no further
legal force and effect when all of the Registrable Securities shall no longer be
or constitute Registrable Securities in accordance with the definition thereof
set forth in Section 1.1; provided, however, that the provisions of Section 2.2,
Section 2.7 and Section 3 shall survive the termination of this Agreement.


3.11            Interpretive Matters. Unless the context otherwise requires, (a)
all references to Sections, Schedules, Appendices or Exhibits are to Sections,
Schedules, Appendices or Exhibits contained in or attached to this Agreement,
(b) words in the singular or plural include the singular and plural and pronouns
stated in either the masculine, the feminine or neuter gender shall include the
masculine, feminine and neuter, (c) the words “hereof,” “herein” and words of
similar effect shall reference this Agreement in its entirety, and (d) the use
of the word “including” in this Agreement shall be by way of example rather than
limitation.


[Remainder of page intentionally left blank]
 
A-13

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.



 
COMPANY:
         
META FINANCIAL GROUP, INC.
         
By:
       
Name:
J. Tyler Haahr
   
Title:
Chief Executive Officer
           
BUYER:
         
HAWK RIDGE MASTER FUND LP
         
By:
       
Name:
Eric Wolff
   
Title:
Principal



[Signature Page to Registration Rights Agreement]
 
 

--------------------------------------------------------------------------------